Exhibit 10.1

 

AMENDED AND RESTATED CREDIT FACILITY AGREEMENT AMENDMENT 2

This AMENDED AND RESTATED CREDIT FACILITY AGREEMENT AMENDMENT 2 (“Amendment 2”)
is made as of May 18, 2020 (the “Amendment 2 Effective Date”), by and among
TRANSCAT, INC. (“Borrower”), a corporation formed under the laws of the State of
Ohio with offices at 35 Vantage Point Drive, Rochester, New York 14624, and
MANUFACTURERS AND TRADERS TRUST COMPANY (“Lender”), a New York banking
corporation, with offices at 3 City Center, 180 S. Clinton Avenue, Rochester,
New York 14604.

WHEREAS, Borrower and Lender are parties to an Amended and Restated Credit
Facility Agreement dated October 30, 2017, as amended pursuant to a certain
Amended and Restated Credit Facility Agreement Amendment 1 dated December 10,
2018 (as further amended, modified and supplemented from time to time, the
“Credit Agreement”), pursuant to which the Lender has made certain loans and
financial accommodations available to Borrower; and

WHEREAS, Borrower has requested that the Lender amend the Credit Agreement to
increase Lender’s Revolving Credit Commitment from $30,000,000 to $40,000,000,
and the Lender is willing to accommodate Borrower's request on the terms and
conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the agreements and provisions herein
contained, effective on the Amendment 2 Effective Date, the parties hereby agree
as follows:

1. Definitions. All terms used herein that are defined in the Credit Agreement
and not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

2. Amendments.

(a)          Credit Agreement. The Credit Agreement, including the Schedules
attached thereto, is hereby amended to delete the red or green stricken text
(indicated textually in the same manner as the following examples: stricken text
and stricken text); and (ii) to add the blue or green double-underlined text
(indicated textually in the same manner as the following examples:
double-underlined text and double-underlined text), in each case, as set forth
in the marked copy of the Credit Agreement attached as Annex A hereto and made a
part hereof for all purposes.

3. Conditions to Effectiveness of this Amendment 2. This Amendment 2 is subject
to satisfaction of each of the following conditions to the satisfaction of the
Lender:

(a)       The Lender shall have received such Loan Documents as Lender may
request, in form and substance satisfactory to the Lender, including a Second
Amended

 

 

and Restated Revolving Credit Note and a Reaffirmation of Guaranties, Security
Agreements and Pledges.

(b)       The Borrower shall have delivered evidence satisfactory to the Lender
of the due authorization, execution, delivery and performance of Amendment 2 and
the related Loan Documents.

(c)       The Borrower shall have delivered to the Lender (i) certificates of
good standing from appropriate governmental officials to the effect that it is
validly subsisting in good standing in its jurisdictions of formation and
qualification, which shall be reasonably satisfactory to the Lender in all
respects.

(d)       The representations and warranties of the Loan Parties contained
herein shall be true and correct in all material respects.

(e)       No suit, investigation or proceeding pending in any court or before
any arbitrator or Governmental Authority that can reasonably be expected to have
a Material Adverse Effect on the Loan Parties shall be pending or overtly
threatened.

(f)       Since the Closing Date, there shall have been no change, circumstance,
or occurrence that has had a Material Adverse Effect.

(g)       There shall exist no Default or Event of Default.

(h)       The Borrower shall have paid all costs and expenses, including legal
fees and disbursements, of the Lender related to this Amendment 2.

4. Representations and Warranties. In order to induce Lender to enter into this
Amendment 2 and take the other actions provided for herein, Borrower represents
and warrants to each Lender that the following statements are true and correct
in all respects:

(a)       Authority. Each of the Loan Parties has the requisite corporate power
and authority to execute and deliver this Amendment 2 and any other Loan
Documents delivered in connection therewith, and to perform its obligations
hereunder and under such Loan Documents (as amended or modified hereby) to which
it is a party. The execution, delivery and performance by each of the Loan
Parties of this Amendment 2 and the other Loan Documents delivered in connection
herewith have been duly approved by all necessary corporate or company action
and no other corporate or company proceedings are necessary to consummate such
transactions.

(b)       Enforceability. This Amendment 2 and the related Loan Documents have
been duly executed and delivered by the Loan Parties. This Amendment 2 and the
related Loan Documents are the legal, valid and binding obligations of the Loan
Parties, enforceable against each of them respectively in accordance with their
terms, and are in full force and effect.

(c)       Representations and Warranties. The representations and warranties
contained in in this Amendment 2 and in the Credit Agreement and supporting
Schedules,

- 2 - 

 

are correct on and as of the date hereof as though made on and as of the date
hereof (notwithstanding that by the terms of the Credit Agreement they were made
as of a date other than the date hereof).

(d)       Litigation. As of the date hereof there is no action, suit or
proceeding at law or in equity by or before any court or any Governmental
Authority pending or, to the knowledge of the Loan Parties threatened against or
affecting the Loan Parties that can reasonably be expected to have a Material
Adverse Effect on the Loan Parties.

(e)       No Contravention. The execution, delivery and performance of this
Amendment 2 by the Borrower have received all necessary governmental approvals,
if any, and do not contravene any law of contractual restrictions binding on
Borrower.

(f)       No Default. No event has occurred and is continuing that constitutes a
Default or an Event of Default.

(g)       Subsidiaries. The Borrower and Loan Parties are in compliance with
Section 6.9 of the Credit Agreement.

5. General Confirmations and Amendments.

(a)       Continuing Effect. Except as specifically provided herein, the Credit
Agreement and the other Loan Documents shall remain in full force and effect in
accordance with their respective terms and are hereby ratified and confirmed in
all respects.

(b)       No Waiver. The execution, delivery and effectiveness of this Amendment
2 shall not, except as expressly provided herein, operate as a modification,
acceptance or waiver of any right, power or remedy of the Lender under any of
the Loan Documents, nor constitute a waiver of any provision of the Loan
Documents, except as specifically set forth herein.

(c)       Reference to and Effect on the Loan Documents. Upon and after the
effectiveness of this Amendment 2, each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof” or words of like import referring to the
Credit Agreement, and each reference in the other Loan Documents to “the Credit
Agreement,” “thereof” or words of like import referring to the Credit Agreement,
shall mean and be a reference to the Credit Agreement as modified and amended
hereby.

To the extent that any terms and conditions in any of the Loan Documents shall
contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment 2, such terms and conditions
are hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.

6. Miscellaneous.

- 3 - 

 

(a)       Governing Law. This Amendment 2 shall be governed by, and construed in
accordance with, the internal laws of the State of New York.

(b)       Severability. The provisions of this Amendment 2 are severable, and if
any subsection or provision shall be held invalid or unenforceable in whole or
in part in any jurisdiction, then such invalidity or unenforceability shall
affect only such clause or provision, or part thereof, in such jurisdiction and
shall not in any manner affect such clause or provision in any other
jurisdiction, or any other clause or provision in this Amendment 2 in any
jurisdiction.

(c)       Counterparts. This Amendment 2 may be executed in any number of
counterparts, each of which counterparts when executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument.

(d)       Binding Effect; Assignment. This Amendment 2 shall be binding upon and
inure to the benefit of Borrower and the Lender and their respective successors
and assigns; provided, however, that the rights and obligations of Borrower
under this Amendment 2 shall not be assigned or delegated without the prior
written consent of the Lender.

IN WITNESS WHEREOF, the parties have caused this Amendment 2 to be executed by
their duly authorized representatives by their signatures below as of the date
first above written.

[Remainder of page intentionally left blank.]

- 4 - 

 

MANUFACTURERS AND TRADERS TRUST COMPANY

 

 



By: /s/ Nicholas Synan     Nicholas Synan     Vice President                    
      TRANSCAT, INC.                     By: /s/ Michael Tschiderer     Vice
President of Finance     Chief Financial Officer  



 

 

 

[Signature Page – Amended and Restated Credit Facility Agreement Amendment 2]

 

 

 

ANNEX A

 

Amended Credit Agreement

 

 

(Attached)

 



 

 

AMENDED AND RESTATED CREDIT FACILITY AGREEMENT

This AMENDED AND RESTATED CREDIT FACILITY AGREEMENT (“2017 Agreement” and
“Agreement”) is made as of the 30th day of October, 2017, by and among TRANSCAT,
INC. (“Borrower”), a corporation formed under the laws of the State of Ohio with
offices at 35 Vantage Point Drive, Rochester, New York 14624, and MANUFACTURERS
AND TRADERS TRUST COMPANY (“Lender”), a New York banking corporation, with
offices at 3 City Center, 180 S. Clinton Avenue, Rochester, NY 14604.

Reference is made to the Credit Facility Agreement made between Borrower and
Lender dated September 20, 2012, as amended by Credit Facility Agreement
Amendment 1 dated August 26, 2014, Credit Facility Agreement Amendment 2 dated
December 30, 2015, and Credit Facility Agreement dated March 31, 2016
(collectively, the “2012 Agreement”). This Agreement continues the obligations
under, but amends, restates and replaces in its entirety, the 2012 Agreement.
Nothing contained in this Agreement shall be construed to be payment of the
obligations of the Borrower under the 2012 Agreement or to extinguish, release,
or discharge, or constitute, create, or effect a novation of, or an agreement to
extinguish, the obligations of the Borrower with respect to the 2012 Agreement.
References in all documents and agreements between and among the Loan Parties
and any of them and Lender to the 2012 Agreement shall be deemed to be
references to this Agreement and all collateral for the obligations under the
2017 Agreement shall be Collateral hereunder.

ARTICLE 1 - DEFINITIONS AND INTERPRETATIONS

1.1              Definitions. The following terms shall have the following
meanings unless otherwise expressly stated herein:

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which any Loan Party (a) acquires
any going business or all or substantially all of the assets of any Person,
whether through purchase of assets, merger or otherwise or (b) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the Equity
Interests of a Person which has ordinary voting power for the election of
directors or other similar management personnel of a Person (other than Equity
Interests having such power only by reason of the happening of a contingency) or
a majority of the outstanding Equity Interests of a Person.

“Affiliate” means any Person which directly or indirectly, or through one or
more intermediaries, Controls or is Controlled by or is under Common Control
with the applicable Person; provided, however, that the neither Lender, nor any
its Affiliate, shall be considered an Affiliate of any Loan Party.

“Agreement” means this Amended and Restated Credit Facility Agreement, as
amended, supplemented, modified or restated from time to time.

“Amendment 1” means Amended and Restated Credit Facility Agreement Amendment 1
made between Borrower and Lender effective as of the Amendment 1 Effective Date.

“Amendment 1 Effective Date” means December 10, 2018.

 

 

“Amendment 2” means Amended and Restated Credit Facility Agreement Amendment 2
made between Borrower and Lender effective as of the Amendment 1 Effective Date.

“Amendment 2 Effective Date” means May 18, 2020.

“Applicable Rate” means the per annum percentage points shown in the applicable
column of the table below based on the applicable Leverage Ratio, calculated for
Borrower on a consolidated basis with its Subsidiaries and without duplication
in accordance with GAAP:

Level Leverage Ratio Applicable LIBOR Margin Applicable Unused Fee I ≥2.50>4.25
to 1.00 2.15%2.95% 0.25%0.30% II ≥ 2.00> 2.75 and <2.50≤ 4.25 to 1.00 1.90%2.45%
0.25% III > 2.00 and ≤ 2.75 to 1.00 2.00% 0.25% IIIIV ≥> 1.50 and <≤ 2.00 to
1.00 1.65% 0.25% IVV ≥> 1.00 and <≤ 1.50 to 1.00 1.20% 0.20% VVI <≤ 1.00 to 1.00
0.75% 0.20%

 

The Applicable Rate on the date of this Agreement shall be determined based upon
the certificate of the Chief Financial Officer of Borrower delivered pursuant to
Section 5.1(m). As of the date of this Agreement Level II is applicable.
Commencing with the end of the quarter ending on or about September 30, 2017,
changes, if any, in the Level applicable to Loans will be effective on the fifth
Business Day following receipt of a Compliance Certificate showing a different
level should be applied. In the event that any Compliance Certificate is not
delivered by the date required, pricing will revert to Level I until the fifth
(5th) day following the date of delivery of the delayed Compliance Certificate,
at which time pricing will be adjusted to the applicable level shown by such
Compliance Certificate. Upon the occurrence of a Default or Event of Default,
the Applicable Rate shall immediately be adjusted to Level I and no reduction
shall occur thereafter unless the Default or Event of Default is waived in
writing by the Lender.

“Automatic Adjustment Rate Determination Date” means, with respect to LIBOR
Loans other than Daily LIBOR Loans, two (2) LIBOR Business Days before the first
day of the applicable Interest Period.

“Automatic Continuation Option” means, with respect to any LIBOR Loan, the
option to have the then-current Interest Period duration, as previously selected
by Borrower, remain the same for the succeeding Interest Period.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by the Lender or any of its Affiliates: (a) credit cards, (b)
stored value cards and (c) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services).

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

2

 

“Breakage Costs” means amounts covered by Section 3.73.88.

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banking institutions in New York, New York are authorized or
required by law or other governmental action to remain closed for business, and
as applicable to LIBOR Loans, that is also a day on which dealings in United
States dollar deposits are carried on by banking institutions in the London
interbank market.

“Capital Expenditure” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of
Borrower and its Subsidiaries prepared in accordance with GAAP.

“Capital Lease Obligations” means the obligations of the applicable Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
at any time representing in the aggregate more than 30% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Borrower; (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were neither (i)
nominated by the board of directors of the Borrower nor (ii) appointed by
directors so nominated, or (c) the acquisition of direct or indirect Control of
the Borrower by any Person or group.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Lender for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law,” regardless of the date enacted, adopted or issued.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all assets or property of whatever kind and nature
with respect to which the Lender has a Lien under any Security Document.

3

 

“Compliance Certificate” the covenant compliance certificate delivered on a
fiscal quarterly basis by Borrower to Lender in the form of Exhibit A attached
hereto, including (i) a certification of the Chief Financial Officer of Borrower
certifying that no Event of Default or Default has occurred, or if a Default has
occurred identifying it and describing any planned response, and (ii) a
certification to the accuracy of an attached schedule showing computation of
financial covenants contained in Article 8 hereof.

“Continuation Date” means the date that Borrower’s election to continue a LIBOR
Loan for another Interest Period becomes effective in accordance with this
Agreement.

“Controls” (including the terms “Controlled By” or “Under Common Control”)
means, the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Conversion Date” means the date that Borrower’s election to convert a LIBOR
Loan to a LIBOR Loan with another Interest Period becomes effective in
accordance with this Agreement.

“Daily LIBOR Loan” means a LIBOR Loan with respect to which the rate is adjusted
and determined daily.

“Default” means any event, action, inaction, occurrence, or condition which with
notice or passage of time, or both, would constitute an Event of Default.

“Default Rate” means the rate described in Section 3.103.11.

“Domestic Subsidiaries” means any domestic Subsidiary which has assets in the
aggregate of at least $100,000.

“Draw Date” means in relation to each Loan, the date that such Loan is made or
deemed to be made to Borrower pursuant to this Agreement.

“EBITDA” means, for any Person for any period, Net Income for such period plus
(a) without duplication and to the extent deducted in determining Net Income for
such period, the sum of (i) Interest Expense for such period, (ii) income tax
expense for such period, (iii) all amounts attributable to depreciation and
amortization expense for such period, (iv) any extraordinary non-cash charges
for such period and (v) any other non-cash charges for such period, including
compensation expense from options or stock grants (but excluding any non-cash
charge in respect of an item that was included in Net Income in a prior period
and any non-cash charge that relates to the write-down or write off of
inventory, asset impairment (other than goodwill) or reserve expense), minus (b)
without duplication and to the extent included in Net Income, (i) any cash
payments made during such period in respect of non-cash charges described in
clause (a)(v) taken in a prior period and (ii) any extraordinary gains and any
non-cash items of income for such period, all calculated for the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP.

4

 

“Environment” means any water, including, but not limited to, surface water and
ground water or water vapor; any land, including land surface or subsurface;
stream sediments; air; fish; wildlife; plants; and all other natural resources
or environmental media.

“Environmental Laws” means all present and future federal, state and local
environmental, land use, zoning, health, chemical use, safety and sanitation
laws, statutes, ordinances, regulations, codes and rules relating to the
protection of the Environment and/or governing the use, storage, treatment,
generation, transportation, processing, handling, production or disposal of
Hazardous Substances and the regulations, rules, ordinances, bylaws, policies,
guidelines, procedures, interpretations, decisions, orders and directives of
Governmental Authorities with respect thereto.

“Environmental Permits” means all licenses, permits, approvals, authorizations,
consents or registrations required by any applicable Environmental Laws and all
applicable judicial and administrative orders in connection with ownership,
lease, purchase, transfer, closure, use and/or operation of the Improvements
and/or as may be required for the storage, treatment, generation,
transportation, processing, handling, production or disposal of Hazardous
Substances.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether incorporated or
unincorporated) which together with the Borrower is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

5

 

“Event of Default” means the occurrence of any event described in Section 10.1.

“Excluded Taxes” means, with respect to the Lender, (a) Taxes imposed on or
measured by its overall net income (however denominated), and franchise Taxes
imposed on it (in lieu of net income Taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which it is organized or in
which its principal office is located or in which its applicable lending office
is located, and/or (b) any branch profits Taxes imposed by the United States of
America or any similar Tax imposed by any other jurisdiction in which the
Borrower is located.

“Facility” means the Revolving Credit Facility or the Term Loan B Facility, as
the case may be.

“Financial Statements” means Borrower’s audited consolidated financial statement
and internally prepared quarterly financial statement described in Section
4.6(a).

“Fiscal Quarter” means any of the quarterly accounting periods of Borrower
ending on or about March 31, June 30, September 30, and December 31 in each
year.

“Fiscal Year” means the annual accounting period of Borrower ending on or about
March 31 of each year.

“Fixed Charges” means with reference to any period and calculated for the
Borrower and its Subsidiaries on a consolidated basis without duplication, the
sum of (i) cash Interest Expense, (ii) prepayments, if any, of the Term Loan B,
(iii) prepayments, if any, of the Revolving Credit Loans that are required due
to a permanent termination or reduction of the Revolving Line Commitment, (iv)
scheduled principal payments, (v) loan fees on Indebtedness due during such
period, (vvi) expense for taxes paid in cash, (vivii) permitted Restricted
Payments paid in cash, (viiviii) Capital Lease Obligation payments and (viiiix)
cash contributions to any Plan.

“Fixed Charge Coverage Ratio” means the ratio, determined as of the end of each
of fiscal quarter of the Borrower for the most-recently ended four Fiscal
Quarters, of (a) EBITDA minus the unfinanced portion of Capital Expenditures to
(b) Fixed Charges, all calculated for the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP.

“Forfeiture Action” means any action, including investigations, hearings, and
other legal proceedings, before any Governmental Authority that are reasonably
expected to result in seizure of any property or asset which could reasonably be
expected to have a Material Adverse Effect.

“GAAP” and “Generally Accepted Accounting Principles” means generally accepted
accounting principles set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other entity as may be
approved by a significant segment of the accounting profession in the United
States of America, which are applicable to the circumstances as of the date of
determination.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive,

6

 

legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Substances” means, without limitation, any explosives, radon,
radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, hazardous wastes, hazardous or toxic substances, and any other
material defined as a hazardous substance in any Environmental Laws including
among others the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. Sections 9601, et. seq.; the
Hazardous Materials Transportation Act, as amended, 49 U.S.C. Sections 1801, et.
seq.; the Resource Conservation and Recovery Act, as amended, 42 U.S.C. Sections
6901, et. seq.; Articles 15 and 27 of the New York State Environmental
Conservation Law or any other federal, state, or local law, regulation, rule,
ordinance, bylaw, policy, guideline, procedure, interpretation, decision, order,
or directive, whether existing as of the date hereof, previously enforced or
subsequently enacted.

“Improvements” means any and all real property and improvements owned, leased or
used by any of the Loan Parties.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, (k) obligations under any liquidated
earn-out and (l) obligations of such Person to purchase securities or other
property arising out of or in connection with the sale of the

7

 

same or substantially similar securities or property or any other Off-Balance
Sheet Liability. The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by any Loan Party under any Loan Document
and (b) to the extent not otherwise described in (a), Other Taxes.

“Intellectual Property” means:

(a)(i) patents and patent rights, (ii) trademarks, trademark rights, trade
names, trade name rights, corporate names, business names, domain names, trade
styles, service marks, logos and general intangibles of like nature, (iii)
copyrights, in each case whether registered, unregistered, or under pending
registration and, in the case of any such that are registered or under pending
registration, whether registered or under pending registration under the laws of
the United States or any other country, (iv) industrial designs, and (v) trade
secrets, proprietary information, and know-how,

(b)reissues, continuations, continuations-in-part and extensions of any
Intellectual Property referred to in clause (a), and

(c)rights relating to any Intellectual Property referred to in clause (a) or
(b), including rights under applications (whether pending under the laws of the
United States or any other country) or licenses relating thereto.

“Interest Expense” means, with reference to any period, the interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Swap Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP), calculated on a consolidated basis for the Borrower and its
Subsidiaries for such period in accordance with GAAP.

“Interest Period” means, (i) with respect to any LIBOR Loan other than a Daily
LIBOR Loan, the period commencing on the Draw Date or Continuation Date for such
LIBOR Loan and ending on the date that shall be the numerically corresponding
day (or, if there is no numerically corresponding day, on the last day) of the
calendar month that is one (1), two (2), three (3) or six (6) months after the
commencement of such period, in accordance with Borrower’s election made
pursuant to the terms of this Agreement; provided, however, that if an Interest
Period would end on a day that is not a LIBOR Business Day, such Interest Period
shall be extended to the next succeeding LIBOR Business Day, unless such next
succeeding LIBOR Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the immediately preceding LIBOR Business
Day, and (ii) with respect to a Daily LIBOR Loan, one day, provided,

8

 

however, that if an Interest Period would end on a day that is not a LIBOR
Business Day, such Interest Period shall be extended to the next succeeding
LIBOR Business Day.

“Letter(s) of Credit” means letters of credit described in Section 2.5.

“Letter of Credit Fees” has the meaning given in Section 2.5(c).

“Letter of Credit Obligations” means the sum of the face amount of all
outstanding Letters of Credit and all unpaid reimbursement and indemnity
obligations under the Reimbursement Agreements related to Letters of Credit.

“Leverage Ratio” means on any date, the ratio of (a) Total Funded Indebtedness
on such date to (b) EBITDA for the period of four consecutive Fiscal Quarters
ended on such date (or, if such date is not the last day of a Fiscal Quarter,
ended on the last day of the Fiscal Quarter most recently ended prior to such
date), all calculated for the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP, provided that solely for purposes of Section 8.1,
to the extent the Borrower or any Subsidiary makes any acquisition permitted
pursuant to Section 7.4 or disposition of assets outside the ordinary course of
business that is permitted by Section 7.5 during the period of four Fiscal
Quarters of the Borrower most recently ended, the Leverage Ratio shall be
calculated after giving pro forma effect thereto (including pro forma
adjustments arising out of events which are directly attributable to the
acquisition or the disposition of assets, are factually supportable and are
expected to have a continuing impact, in each case as determined on a basis
consistent with Article 11 of Regulation S-X of the Securities Act of 1933, as
amended, as interpreted by the SEC, and as certified by a financial officer of
the Borrower), as if such acquisition or such disposition (and any related
incurrence, repayment or assumption of Indebtedness) had occurred in the first
day of such four Fiscal Quarter period.

“LIBOR” means the rate per annum (rounded upward, if necessary, to the nearest
1/16th of 1%) obtained by dividing (i) the applicable London Interbank Offered
Rate as applicable in accordance with the LIBOR Rate selected by Borrower for
each Loan, or in the case of Daily LIBOR Loans, each day (or if such day is not
a LIBOR Business Day, as fixed in the same manner on the immediately preceding
LIBOR Business Day, which day’s rate shall, unless otherwise provided for, apply
to the immediately succeeding non-LIBOR Business Days), as set and administered
by ICE Benchmark Administration Limited (or such other administrator of LIBOR,
as may be duly authorized by the UK Financial Conduct Authority or such other
proper authority from time to time) for United States dollar deposits in the
London interbank market at approximately 11:00 a.m. London, England time (or as
soon thereafter as practicable), as determined by the Lender from any broker,
quoting service or commonly available source utilized by the Bank, by (ii) a
percentage equal to 100% minus the stated maximum rate of all reserves required
to be maintained against “Eurocurrency Liabilities” as specified in Regulation D
(or against any other category of liabilities which includes deposits by
reference to which the interest rate on any LIBOR Rate Loan or Loans is
determined or any category of extensions of credit or other assets which
includes loans by a non-United States’ office of a bank to United States’
residents) on such date to any member bank of the Federal Reserve System.
Notwithstanding any provision above, the practice of rounding to determine LIBOR
may be discontinued at any time in the Lender’s sole discretion. In the event
the applicable London Interbank Offered Rate index (“Index”) utilized for
determining LIBOR shall, at any time, be less than zeroone percent (1.00%),

9

 

such Index shall be deemed to be zeroone percent (0.001.00%) for all purposes
herein (the “Negative Index RestrictionLIBOR Floor”). Notwithstanding the
foregoing, to the extent an interest rate Swap Agreement between Borrower and
the Lender shall at any time be in effect in connection with a credit facility
under this Agreement, the Negative Index RestrictionLIBOR Floor shall not apply
to such credit facility during such period as the Swap Agreement is in effect;
provided, however, at such time and to the extent such Swap Agreement is
terminated, cancelled or otherwise not in effect, the Negative Index
RestrictionLIBOR Floor shall be deemed reinstated.

“LIBOR Business Day” means any day on which dealings in United States dollar
deposits are carried on by banking institutions in London that is also a
Business Day.

“LIBOR Loan” means any Loan when and to the extent that the interest rate for
such Loan is determined by reference to LIBOR.

“LIBOR Rate” means, as selected by the Borrower for the respective LIBOR Loan,
the one-month, two-month, three-month or six-month LIBOR, each with an Interest
Period of equal duration, or in the case of a Daily LIBOR Loan, the one-month
LIBOR with an Interest Period of one day, in all cases plus the Applicable Rate.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan” means (without duplication) any amount disbursed by Lender to or on
behalf of the Borrower under the Loan Documents, whether such amount constitutes
an original disbursement of funds or the continuation of any amount outstanding
under any Facility, or reimbursement related to Letters of Credit.

“Loan Documents” means the Agreement, each Note, the Security Documents, any
Reimbursement Agreements, and all other agreements, documents and certificates
executed with, by or in favor of Lender at any time in connection therewith. Any
reference in the Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to the
Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

“Loan Guarantors” means each Loan Party other than the Borrower.

“Loan Guaranty” means each Guaranty in form and substance satisfactory to the
Lender, delivered by each Loan Guarantor that is a Domestic Subsidiary, as it
may be amended or modified and in effect from time to time.

“Loan Parties” means the Borrower, the Borrower’s Domestic Subsidiaries, and any
other Person who executes and delivers a Loan Guaranty or Security Agreement
with respect to the Obligations, and their respective successors and assigns.

10

 

“Loans” means the loans and advances, or if applicable, portions thereof, made
by the Lender pursuant to this Agreement.

“Material Adverse Effect” means (i) a material adverse effect on the business,
operations, assets, financial condition, prospects or liabilities of the
Borrower or of the Loan Parties taken as a whole, (ii) material impairment of
the legal ability of any of the Loan Parties to perform their obligations under
this Agreement or any of the Loan Documents in any material respect, (iii) any
adverse effect on the binding nature, validity or enforceability of any Loan
Document as an obligation of any Loan Party that is a party thereto, and (iv)
material impairment of the rights and remedies of the Lender under this
Agreement or any of the Loan Documents, including without limitation impairment
or unenforceability of the perfection or priority of any Lien held by the
Lender.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries, taken as a whole, in an aggregate
principal amount exceeding $500,000. For purposes of determining Material
Indebtedness, the “obligations” of the Borrower or any Subsidiary in respect of
any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

“Minimum Borrowing Amount” means (i) for any Daily LIBOR Loan, any whole dollar
increment, and (ii) for any other LIBOR Loan, $250,000, with minimum increments
of $100,000 above such amount.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA.

“Net Income” means for the applicable period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or requirement
of law applicable to such Subsidiary.

“Note(s)” means the Revolving Credit Note, the Term Loan B Note, and any other
note made in connection herewith.

“Obligations” means and shall include all of the Loan Parties’ obligations to
the Lender or any Affiliate of Lender of any kind or nature, arising now or in
the future under or related to the Loan Documents including obligations related
to any Note, Letter of Credit Obligations, Banking

11

 

Services Obligations, Swap Obligations, other transactions related to the Loan
Parties’ dealings with the Lender, interest accruing after the filing of any
petition or assignment in bankruptcy or for reorganization by or against the
Loan Parties (whether or not such a claim for such post-petition interest is
allowed in the proceedings), indemnities, fees, charges, expenses, and amounts
payable with respect to Guarantees.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any sale and
leaseback transaction which is not a Capital Lease Obligation, or (c) any
indebtedness, liability or obligation under any so-called “synthetic lease”
transaction entered into by such Person, or (d) any indebtedness, liability or
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheets of such Person (other than operating leases).

“Organizational Documents” means, as applicable to the particular Person, the
certificate or articles of incorporation or formation, bylaws, operating
agreement, certificate of partnership, partnership agreement, management
agreements, and other similar documents and agreements related to formation and
governance.

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“PBGC” means the Pension Benefit Guarantee Corporation referred to and defined
in ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any Acquisition by any Loan Party in a transaction
that satisfies each of the following requirements:

(a)such Acquisition is not a hostile or contested acquisition;

(b)the business acquired in connection with such Acquisition is not engaged,
directly or indirectly, in any line of business other than the businesses in
which the Loan Parties are engaged on the Closing Date and any business
activities that are substantially similar, related, or incidental thereto;

(c)both before and after giving effect to such Acquisition and the Loans (if
any) requested to be made in connection therewith, each of the representations
and warranties in the Loan Documents is true and correct (except (i) any such
representation or warranty which relates to a specified prior date and (ii) to
the extent the Lender has been notified in writing by the Loan Parties that any
representation or warranty is not correct and the Lender has explicitly waived
in writing compliance with such representation or warranty) and no Default
exists, will exist, or would result therefrom;

12

 

(d)as soon as available, but in any event prior to such Acquisition, the
Borrower have provided the Lender (i) notice of such Acquisition and financial
projections and (ii) a copy of all business and financial information reasonably
requested by the Lender including historical financial statements and statements
of cash flow;

(e)if such Acquisition is an acquisition of the Equity Interests of a Person,
the Acquisition is structured so that the acquired Person shall become a
Wholly-Owned Subsidiary of the Borrower and a Loan Party pursuant to the terms
of this Agreement;

(f)if such Acquisition is an acquisition of assets, the Acquisition is
structured so that the Borrower shall acquire such assets;

(g)if such Acquisition is an acquisition of Equity Interests, such Acquisition
will not result in any violation of Regulation U;

(h)no Loan Party shall, as a result of or in connection with any such
Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could be
reasonably expected to have a Material Adverse Effect;

(i)in connection with an Acquisition of the Equity Interests of any Person, all
Liens on property of such Person shall be terminated unless the Lender in its
sole discretion consents otherwise, and in connection with an Acquisition of the
assets of any Person, all Liens on such assets shall be terminated;

(j)before and after giving effect to the Acquisition, the Borrower shall be in
compliance with all financial covenants contained herein; and

(k)no more than an aggregate of $20,000,000 of(i) from the Amendment 1 Effective
Date through September 30, 2020, Acquisitions shall have been financed, directly
or indirectly, with the Revolving Credit Facility shall have an individual
purchase price of no more than $1,000,000 and all such Acquisitions shall have
an aggregate purchase price of no more than $3,000,000, and (ii) thereafter,
with respect to Acquisitions financed, directly or indirectly, with the
Revolving Credit Facility:

(A)       Borrower may make any Acquisition with an individual purchase price of
no more than $1,000,000, and

(B)in each Fiscal Year ending thereafter. the event the Leverage Ratio measured
as of the end of the immediately preceding Fiscal Quarter is 3:00 to 1:00 or
greater,

(1) if Borrower’s consolidated EBITDA for the immediately preceding Fiscal
Quarter is $2,500,000 or greater, Acquisitions over a trailing twelve (12) month
period (including any Acquisitions permitted pursuant to subclause (A) above)
shall have an aggregate purchase price of no more than $10,000,000, which amount
shall

13

 

exclude the purchase price of the TTE acquisition made in February of 2020, or
(2) if Borrower’s consolidated EBITDA for the immediately preceding Fiscal
Quarter is $3,000,000 or greater, Acquisitions over a trailing twelve (12) month
period (including any Acquisitions permitted pursuant to subclause (A) above)
shall have an aggregate purchase price of no more than $15,000,000, which amount
shall exclude the purchase price of the TTE acquisition made in February of
2020; and

(C)       in the event the Leverage Ratio measured as of the end of the
immediately preceding Fiscal Quarter is less than 3:00 to 1:00, Acquisitions
(including any Acquisitions permitted pursuant to subclause (A) above) shall
have an aggregate purchase price of not greater than $20,000,000 in the
aggregate over a trailing twelve (12) month period (including any Acquisitions
permitted pursuant to subclause (A) above).

“Permitted Consignment Inventory” means, provided there exists no Event of
Default, inventory in the maximum aggregate amount of $100,000 at any one time
which may be held by third parties on a consignment basis for Canadian west
coast distribution. The Borrower shall provide to Lender upon its request
therefor, a detailed listing of all consignment arrangements and the Inventory
thereunder.

“Permitted Encumbrances” means:

(a)Liens imposed by law for taxes that are not yet due or are being contested in
compliance with Section 5.04;

(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 6.5;

(c)pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d)deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e)judgment liens in respect of judgments that do not constitute an Event of
Default under Section 10.1(k); and

(f)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

14

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b)investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c)investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d)fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e)money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii)
are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at
least $5,000,000,000.

“Person” means any natural person, sole proprietorship, or other entity of any
kind or nature including any corporation, partnership, trust, unincorporated
organization, limited liability company, unlimited liability company, mutual
company, joint stock company, estate, union, employee organization, or
Governmental Authority.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest announced by the Lender from time to
time as its prime commercial lending rate, which rate is not intended to be the
lowest rate of interest charged by Lender to its borrowers.

15

 

“Prime Rate Loan” means a Loan when and to the extent that the interest rate for
such Loan is determined by reference to Prime Rate.

“Principal Office” means the Lender’s office at 3 City Center, 180 S. Clinton
Avenue, Rochester, New York 14604.

“Reimbursement Agreements” has the meaning given to it in Section 2.5(b), and
includes any reimbursement agreements made in connection with letters of credit
still outstanding issued by Lender for the account of any of the Loan Parties
prior to the date of this Agreement.

“Reimbursement Obligations” shall have the meaning assigned to such term in
Section 2.5(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” has the same meaning as given to that term in Section 101(22) of the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. Section 9601(22), and the regulations promulgated thereunder.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower. Notwithstanding,
“Restricted Payments” shall exclude an amount up to $2,500,000 during each
Fiscal Year used to pay in cash (a) employee tax obligations incurred in
connection with the exercise or exercise and sale of Borrower stock options by
an employee who elects to “net share” such stock option activity, and (b)
employee tax obligations incurred in the “net share” calculations in connection
with the granting of stock awards, under the 2003 Incentive Plan.

“Revolving Credit Commitment” means the commitment of the Lender to make
Revolving Credit Loans (including the obligation of the Lender to issue Letters
of Credit for the account of the Borrower).

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Section 2.1 of this Agreement.

“Revolving Credit Loan” means a loan made by the Lender to Borrower under the
Revolving Credit Facility.

“Revolving Credit Note” means the Second Amended and Restated Revolving Credit
Note issued pursuant to Section 2.2, as such Note may be amended, modified or
restated from time to time.

16

 

“Revolving Credit Termination Date” means October 2920, 20212022, or such later
date as may be agreed by the Lender in its sole discretion in writing.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“SEC” means the United States Securities and Exchange Commission.

“Security Documents” means those documents set forth on Schedule 1.1.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to the Obligations to the written
satisfaction of the Lender in its sole discretion.

“subsidiary” means with respect to any Person (the “Parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the Parent in the
Parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the Parent or one or more subsidiaries of the Parent or by the
Parent and one or more subsidiaries of the Parent.

“Subsidiary” means any subsidiary of the Borrower or a Loan Party, as
applicable.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Loan” shall have the meaning set forth in Section 2.6 hereof.

17

 

“Term Loan Facility” means the term loan facility established pursuant to
Section 2.6 of this Agreement.

“Term Loan Maturity Date” means October 29, 2022.

“Term Loan Note” means the Term Loan Note issued pursuant to Section 2.7, as
such Note may be amended, modified or restated from time to time.

“Term Loan B” shall have the meaning set forth in Section 2.6 hereof.

“Term Loan B Facility” means the term loan facility established pursuant to
Section 2.6 of this Agreement.

“Term Loan B Maturity Date” means December 10, 2025.

“Term Loan B Note” means the Term Loan B Note issued pursuant to Section 2.7, as
such Note may be amended, modified or restated from time to time. “Total Funded
Indebtedness” means, in respect of any Person, (i) all long term Indebtedness of
such Person, (ii) all payments in respect of item (i) above that were required
to be made within one year prior to the date of any determination of Total
Funded Indebtedness, if the obligation to make such payments shall constitute a
current liability of the obligor under GAAP (nothing herein shall be construed
to include accounts payable), (iii) all capitalized rentals of such Person, and
(iv) interest bearing Indebtedness for borrowed money (other than long term
Indebtedness) having a maturity of less than one year.

“UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

1.2              Interpretation. This Agreement has been prepared with the
cooperation of counsel for each of the parties, and shall not be construed as
against any particular party as drafter. Unless otherwise expressly provided in
this Agreement, the following interpretations shall apply:

(a)               references in this Agreement to statutes shall include any
amendments, modifications, supplements and successors of the same, and any rules
and regulations promulgated thereunder,

(b)               definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined,

(c)               references to Persons shall include their permitted successors
and assigns, and in the case of any Governmental Authority, any Person
succeeding to its functions and capacities,

18

 

(d)               references to agreements (including exhibits and schedules
thereto), instruments, and documents, shall include amendments, supplements,
assignments, and replacements subject to any restrictions on amendments,
supplements, assignments, and replacements set forth in the Loan Documents,

(e)               references to specific sections, articles, annexes, schedules,
and exhibits are to those within or included as part of this Agreement,

(f)                words importing gender shall include the other gender,

(g)               the singular shall include the plural and the plural shall
include the singular,

(h)               the words, “including”, “include”, and “includes” shall be
deemed to be followed by the words “without limitation”,

(i)                    each authorization herein shall be deemed irrevocable and
coupled with an interest,

(j)                 obligations or liabilities of the Loan Parties, or any of
them, to which this Agreement makes reference shall be joint and several,

(k)               the words “herein”, “hereof”, and “hereunder” and words of
similar import shall refer to this Agreement in its entirety and not to any
particular provision hereof,

(l)                 the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts, and contract
rights,

(m)                   the word “will” shall have the same meaning and effect as
the word “shall”,

(n)               an Event of Default is deemed to be continuing until it has
been waived in writing by the Lender, and

(o)               captions and headings are for ease of reference only and shall
not affect the construction hereof.

1.3              Accounting Terms, GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Lender that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Lender notifies the Borrower that Lender will require an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

19

 



ARTICLE 2 - CREDIT FACILITIES

2.1              Revolving Credit Commitment. The Lender agrees, subject to the
terms and conditions of this Agreement, to make Revolving Credit Loans to the
Borrower from time to time from the ClosingAmendment 2 Effective Date up to but
not including the Revolving Credit Termination Date in an aggregate principal
amount not to exceed at any time outstanding ThirtyForty Million Dollars
($30,000,00040,000,000) (the “Revolving Credit Commitment”) minus the amount of
then outstanding Letter of Credit Obligations. Expressly subject thereto, the
Borrower may borrow, prepay pursuant to Section 3.3(b), and reborrow under this
Section 2.1. Revolving Credit Loans made under the 2012 Agreement that are
outstanding on the Closing Date shall remain outstanding as Revolving Credit
Loans hereunder.

2.2              Revolving Credit Note. The Borrower’s obligation to pay the
principal of, and interest on, the Revolving Credit Loans made by Lender shall
be evidenced by ana second amended and restated promissory note in the aggregate
principal amount of Lender’s Revolving Credit Commitment duly executed and
delivered by the Borrower substantially in the form of Exhibit B, with blanks
appropriately completed in conformity herewith. The Revolving Credit Note shall
be entitled to the benefits of the Loan Documents. Lender will note on its
internal records the amount of each Revolving Credit Loan made by it and each
payment in respect thereof and prior to any transfer of all or any portion of
its Revolving Credit Note will endorse thereon the outstanding principal amount
of Revolving Credit Loans evidenced thereby. Failure to make any such notation
or any error in such notation shall not affect the Borrower’s obligations in
respect of such Revolving Credit Loans.

2.3              Revolving Credit Facility Interest.

(a)               Available Rates. Except as elsewhere provided in this
Agreement with respect to Prime Rate Loans, Revolving Credit Loans shall be
Daily LIBOR Loan unless in accordance with this Agreement the Borrower has
requested that a Revolving Credit Loan be another LIBOR Loan, in which case such
Loan shall be the applicable other LIBOR Loans.

(b)               LIBOR Loans. Interest shall accrue each day on each LIBOR
Loan, from and including the first day of each Interest Period applicable
thereto until, but not including, the last day of each such Interest Period or
the day the LIBOR Loan is paid in full (if sooner) at a rate per annum equal to
the LIBOR Rate for the applicable Interest Periods, as determined using LIBOR in
effect on the dates described in Section 3.1(c), as applicable.

(c)               Prime Rate Loans. Interest shall accrue on Prime Rate Loans,
from and including the first date the respective Loan becomes a Prime Rate Loan
to, but not including, the day such Prime Rate Loan is paid in full or converted
back to a different type of Loan, at the rate per annum equal to the Prime Rate.
Any change in the Prime Rate shall be effective on the date of such change.

2.4              Revolving Credit Facility Payments.

(a)               Interest. All accrued interest shall be due and paid on the
first day of each month. Except as otherwise provided herein, all accrued and
unpaid interest shall be due and paid in full on the Revolving Credit
Termination Date.

20

 

(b)               Principal. Except as otherwise provided herein, all principal
with respect to Revolving Credit Loans shall be due and paid in full on the
Revolving Credit Termination Date.

(c)               Unused Commitment Fee. Borrower agrees to pay to the Lender an
unused fee equal to the Applicable Rate on the average amount of the Revolving
Credit Commitment unused during each Fiscal Year through and including the
Revolving Credit Termination Date. Such fee shall be payable on the first day of
each November, February, May, and August. The Lender is hereby authorized to
charge Borrower’s account with Lender for the amount of such fee. The Lender
will send Borrower an invoice setting forth the amount of such fee and the basis
upon which it was calculated.

(d)               Reduction of Revolving Credit Commitment. The Borrower shall
have the right, upon at least ten (10) Business Days’ notice to the Lender, to
terminate in whole or reduce in part the unused portion of the Revolving Credit
Commitment on the following terms and conditions:

(i)                 each partial reduction in the Revolving Credit Commitment
shall be in the amount of at least $1,000,000, and if greater than $1,000,000,
in increments of $1,000,000;

(ii)              no reduction in the Revolving Credit Commitment shall be
permitted if, after giving effect thereto, and to any prepayment made therewith,
the outstanding and unpaid principal amount of the Revolving Credit Loans plus
the Letter of Credit Obligations exceeds the Revolving Credit Commitment; and

(iii)            the Revolving Credit Commitment, once reduced or terminated,
may not be reinstated.

(e)               Use of Proceeds. The Revolving Credit Facility, to the extent
available, must be used to support Letters of Credit and for working capital,
capital expenditures, acquisitions, stock repurchases and general corporate
purposes.

2.5              Letters of Credit Subfacility.

(a)               Letters of Credit Subfacility. Subject to the terms and
conditions of this Agreement and provided the Borrower complies with all
reasonable and customary application requirements of the Lender for issuing
letters of credit, prior to the Revolving Credit Termination Date the Lender
agrees to issue and extend standby and commercial letters of credit (“Letters of
Credit”) for the account of Borrower in amounts approved by the Lender up to an
aggregate face amount outstanding at any one time of $2,000,000; provided,
however, that (i) unless otherwise agreed by Lender no Letter of Credit shall
have an expiration date that is later than the Revolving Credit Termination
Date; and (ii) Borrower shall not request that the Lender issue any Letter of
Credit, if, after giving effect to such issuance, the sum of the aggregate
Letter of Credit Obligations plus the aggregate outstanding principal amount of
all outstanding Revolving Credit Loans would exceed the Revolving Credit
Commitment. At least two (2) Business Days prior to the date a Letter of Credit
is to be issued, the Lender must receive notice from the Borrower (in writing or
by confirmed telefacsimile) specifying the proposed terms of the Letter of
Credit including the beneficiary, the face amount, the draw terms, the maturity
date, and the nature of the transactions

21

 

or obligations to be supported thereby. All Letters of Credit issued under the
2012 Agreement and outstanding on the Closing Date shall remain outstanding as
Letters of Credit covered hereby.

(b)               Reimbursement Agreements. Prior to issuance of each Letter of
Credit, the Borrower will execute a Reimbursement Agreement (each a
“Reimbursement Agreement”) in form and substance satisfactory to Lender,
documenting its Obligations with respect to such Letter of Credit. Obligations
under the Reimbursement Agreements are called herein “Reimbursement
Obligations”. To the extent of any conflict between the terms of this Agreement
and the Reimbursement Agreements or any letter of credit application, the terms
of this Agreement shall control.

(c)               Fees. The Borrower will pay to the Lender non-refundable
Letter of Credit fees quarterly in arrears, for the period from and excluding
the date of issuance of same to and including the date of expiration or
termination, on the aggregate outstanding face amount of Letters of Credit
calculated at the Applicable Rate (as related to LIBOR Loans) on the basis of a
360-day year for the actual number of days elapsed. Borrower also will pay to
the Lender its issuance fees and any and all reasonable and customary
administrative, issuance, amendment, payment and negotiation charges with
respect to Letters of Credit. All such charges shall be deemed earned in full on
the date when the same are due and payable hereunder and shall not be subject to
rebate or pro-ration upon the termination of this Agreement for any reason.

(d)               Reimbursement Payments.

(i)                 To induce the Lender to issue and maintain Letters of
Credit, Borrower agrees to pay or reimburse Lender (i) within one (1) Business
Day after Borrower receives notice from Lender that any draft or draw request
has been properly presented under any Letter of Credit, or, if the draft of draw
request is for payment at a future date, within one (1) Business Day before the
payment date specified in the draw request, the amount paid or to be paid by the
Lender and (ii) promptly, upon demand, the amount of any additional fees Lender
customarily charges for confirming, negotiating or amending letter of credit
agreements, for honoring drafts and draw requests, and taking similar action in
connection with letters of credit. If Borrower does not timely pay or reimburse
Lender for any drafts or draw requests paid or to be paid, Lender shall fund the
Borrower’s reimbursement obligations under the Revolving Credit Facility and the
proceeds of the Revolving Credit Loan shall be retained by Lender to pay
Borrower’s unpaid reimbursement obligations. If a sufficient Revolving Credit
Loan is available under the Revolving Credit Facility, failure of the Borrower
to timely reimburse the Lender for any drafts or draw requests paid or to be
paid shall not in and of itself constitute an Event of Default. If a Revolving
Credit Loan is not available under the Revolving Credit Facility to fund the
reimbursement obligations, then Borrower’s failure to timely reimburse the
Lender for any drafts or draw requests paid or to be paid shall constitute an
Event of Default and the reimbursement obligation shall constitute a demand
obligation for which demand has been made. Borrower’s reimbursement obligations
shall accrue interest at the Default Rate applicable to Revolving Credit Loans
that are Prime Rate Loans, from the date the Lender pays the applicable draft or
draw request through the date the Lender is paid or reimbursed by Borrower,
whether by a Revolving Credit Loan or otherwise. Borrower’s obligations under
this Section 2.5(d)(i) are absolute and unconditional under any and all
circumstances and irrespective of any setoff,

22

 

counterclaim or defense to payment that Borrower may have at any time against
the Lender or any other Person.

(ii)              Lender shall promptly notify Borrower of the date and amount
of any draft or draw request presented for honor under any Letter of Credit (but
failure to give notice will not affect Borrower’s obligations under this
Agreement). Lender shall pay the requested amount upon presentment of a draft or
draw request unless presentment on its face does not comply with the terms of
the applicable Letter of Credit. When making payment, the Lender may disregard
(i) any default or potential default that exists under any other agreement and
(ii) obligations under any other agreement that have or have not been performed
by the beneficiary or any other Person (and Lender is not liable for any of
those obligations). Borrower’s reimbursement obligations to Lender under this
Section 2.5(d) are absolute and unconditional irrespective of, and Lender is not
responsible for, (A) the validity, enforceability, sufficiency, accuracy, or
genuineness of documents or endorsements (even if they are in any respect
invalid, unenforceable, insufficient, inaccurate, fraudulent, or forged), (B)
any dispute by any Person with or any Person’s claims, setoffs, defenses,
counterclaims, or other rights against Lender or any other Person, or (iii) the
occurrence of any potential Default or Default.

(iii)            Upon any demand by Lender during the continuance of any Event
of Default, Borrower shall provide to Lender cash collateral in an amount equal
to one hundred five percent (105%) of the then-existing Letter of Credit
Obligations. Any cash collateral provided by Borrower to Lender in accordance
with this Section 2.5(d) shall be deposited by Lender in a controlled cash
collateral account pledged to the Lender and, (i) upon a draw under such Letters
of Credit, Lender may fund Reimbursement Obligations from the cash collateral
account, and (ii) upon the surrender of any Letter of Credit, Lender shall
deliver the appropriate funds on deposit in such collateral account to Borrower.

(e)               Indemnity. The Borrower hereby agrees to indemnify and hold
harmless the Lender from and against any and all losses, liabilities, claims,
damages, costs, or expenses of any kind or nature (including consequential
damages) that it may incur or that may be claimed against it by reason of or
related in any manner to the Letters of Credit; provided, however, that the
Borrower shall not be required to indemnify the Lender from and against any such
losses, liabilities, claims, damages, costs, or expenses to the extent, but only
to the extent, that they are caused by a failure to honor a draw under a Letter
of Credit that conforms strictly to the requirements of the Letter of Credit, by
a failure to perform contractual obligations, or by the willful misconduct or
gross negligence of the Lender. This indemnity obligation shall survive
termination of this Agreement.

2.6              Term Loan B. The Lender agrees, subject to the terms and
conditions of this Agreement, to make a Term Loan to the Borrower on the
Amendment 1 Effective Date in the principal amount of Fifteen Million Dollars
($15,000,000) (the “Term Loan B”). Principal repaid under the Term Loan may not
be reborrowed.

2.7              Term Loan B Note. The Borrower’s obligation to pay the
principal of, and interest on, the Term Loan B shall be evidenced by a
promissory note in the aggregate principal amount of Lender’s Term Loan B duly
executed and delivered by the Borrower substantially in the form

23

 

of Exhibit C, with blanks appropriately completed in conformity herewith. The
Term Loan B Note shall be entitled to the benefits of the Loan Documents.

2.8              Term Loan B Interest. Interest shall accrue on the outstanding
principal of the Term Loan B on each date at a fixed rate per annum of 4.15%.
All interest shall be calculated on the basis of a 360-day year for the actual
number of days elapsed.

2.9              Term Loan B Payments. Borrower shall make a combined payment of
principal and interest on the Term Loan B in the amount of $206,275.25, based on
an amortization period of seven (7) years, payable on the first day of each
month. Except as otherwise provided herein, all outstanding principal and
accrued and unpaid interest shall be due and paid in full on the Term Loan B
Maturity Date.

2.10          Use of Term Loan B Proceeds. The proceeds of the Term Loan B shall
be used by the Borrower to refinance in its entirety the Borrower’s the Term
Loan made by the Lender to the Borrower on Closing Date in the original
principal amount of $15,000,000, and to repay a portion of the outstanding
Revolving Credit Loans.

ARTICLE 3 - CERTAIN GENERAL PROVISIONS

3.1              Notice and Manner of Borrowing; Continuations, Conversions and
Funding.

(a)               General Requirements. The Borrower may request Revolving
Credit Loans, and the Lender may make any such Loan in reliance upon any oral,
telephonic, written, teletransmitted or other request (the “Request(s)”) that
the Lender in good faith believes to be valid and to have been made by Borrower
or on behalf of Borrower by an authorized person. The Lender may act on the
Request of any authorized person until the Lender shall have received from
Borrower, and had a reasonable time to act on, written notice revoking the
authority of such authorized person. The Lender shall incur no liability to
Borrower or to any other person as a direct or indirect result of making any
Revolving Credit Loan pursuant to this Section 3.1(a).

(b)               Requests for LIBOR Loans. Borrower may give the Lender its
irrevocable Request for each LIBOR Loan specifying:

(i)                 the Draw Date for the LIBOR Loan, which may be the same day
for Daily LIBOR Loans and which must be at least two (2) LIBOR Business Days
following the date of the Request for other LIBOR Loans;

(ii)              the aggregate amount of such LIBOR Loan, which amount shall be
not less than the Minimum Borrowing Amount;

(iii)            the applicable LIBOR Rate selection and corresponding Interest
Period duration; and

(iv)             whether the Automatic Continuation Option will be in effect for
such LIBOR Loan unless the Request is for a Daily LIBOR Loan. The Automatic
Continuation Option shall be in effect for each Daily LIBOR Loan and unless
otherwise specified by the Borrower in writing shall be in effect for each other
LIBOR Loan.

24

 

No more than four LIBOR Loan elections for other than Daily LIBOR Loans may be
in effect at any one time.

(c)               Date of Rate Determination. The LIBOR Rate in effect for any
applicable Interest Period shall be determined using LIBOR in effect on the
following dates, as applicable:

(i)                 for new LIBOR Loans that are not Daily LIBOR Loans, two (2)
LIBOR Business Days before the Draw Date;

(ii)              for continuations of and conversions to LIBOR Loans, the LIBOR
Business Day the Lender receives (or is deemed to receive) the required Notice
in accordance with the terms of this Agreement;

(iii)            for Daily LIBOR Loans, as in effect on the Draw Date; and

(iv)             for LIBOR Loans where the Automatic Continuation Option is in
effect, the applicable Automatic Adjustment Rate Determination Date for such
LIBOR Loan.

(d)               Delivery of Requests and Notices. Delivery of a Notice or
Request for a Revolving Credit Loan shall be made to the Lender at the address
for notices in Section 11.4, or such other address designated by the Lender from
time to time.

(e)               Continuation and Conversion Elections. An authorized Person
may, upon irrevocable Request to the Lender in accordance with Section 3.1(f)
below, elect to continue or convert, as of the last day of the applicable
Interest Period, any or a portion (subject to the Minimum Borrowing Amount
limitation) of any LIBOR Loan to another LIBOR Loan with the same or a different
Interest Period.

(f)                Notice of Continuation or Conversion.

(i)                 For an election under Section 3.1(e) above, an authorized
person must deliver to the Lender, by 2:00 p.m. (New York time) on a Business
Day, a written notice for an election under Section 3.1(e) (a “Notice”),
specifying:

(A)             the aggregate amount of each LIBOR Loan to be continued or
converted;

(B)              the applicable LIBOR Rate selection and corresponding Interest
Period duration for each LIBOR Loan to be continued or converted; and

(C)              whether the Automatic Continuation Option will be in effect for
each such LIBOR Loan. The Automatic Continuation Option shall be in effect for
each LIBOR Loan, unless otherwise specified by Borrower in writing.

(ii)              For any election in accordance with Section 3.1(e) above,
above, the Continuation Date or Conversion Date shall be the later of (A) the
last day of the applicable Interest Period, or (B) two (2) LIBOR Business Days
following the date the Lender receives the Notice of Continuation or Conversion,
except as otherwise determined by the Lender in its sole discretion.

25

 

If a Notice is received after 2:00 p.m. (New York time) on any Business Day,
such Notice will be deemed to have been received on the next Business Day.
Accordingly, as an example, if Borrower has a LIBOR Loan with a one-month
Interest Period ending on June 15 and wants to continue the LIBOR Loan with a
two- month Interest Period, Borrower must deliver to the Lender an appropriate
Notice of Continuation by no later than 2:00 p.m. (New York time) on June 13
(assuming that June 13 is a Business Day and June 14 and 15 are LIBOR Business
Days).

(iii)            For LIBOR Loans with the Automatic Continuation Option in
effect, the Lender shall, at the end of each Interest Period, automatically
continue such LIBOR Loan with the same Interest Period unless a contrary Notice
has been received.

(iv)             The Lender may take action on any Notice in reliance upon any
oral, telephonic, written or teletransmitted Notice that the Lender in good
faith believes to be valid and to have been made by Borrower or on behalf of
Borrower by an authorized person. No Notice may be delivered by e-mail unless
otherwise permitted by Lender. The Lender may act on the Notice from any
authorized person until the Lender shall have received from Borrower, and had a
reasonable time to act on, written notice revoking the authority of such
authorized person. The Lender shall incur no liability to Borrower or to any
other person as a direct or indirect result of acting on any Notice under this
Agreement. The Lender, in its sole discretion, may reject any Notice that is
incomplete.

(g)               Expiration of Interest Period. With respect to any LIBOR Loan
for which an Automatic Continuation Option is not in effect, if Borrower does
not deliver to the Lender an appropriate Notice of Continuation (in accordance
with the terms hereof) at least two (2) LIBOR Business Days before the end of an
Interest Period, at the end of such Interest Period the Lender shall have the
right (but not the obligation) to immediately, and without notice, convert such
LIBOR Loan into a Daily LIBOR Loan and such Loan shall continue as a Daily LIBOR
Loan until two (2) LIBOR Business Days after the Lender receives an appropriate
Notice under Section 3.1(f) electing a different Interest Period. A Notice of
Continuation received one (1) LIBOR Business Day before the end of an Interest
Period may not effectuate a continuation of such Loan as a LIBOR Loan, other
than a Daily LIBOR Loan, as of the last day of the Interest Period. Rather, such
LIBOR Loan may be converted (in the manner described above) to a Daily LIBOR
Loan on the last day of the Interest Period. Such Notice of Continuation,
however, will be deemed to be a Notice that will be effective two (2) LIBOR
Business Days from the date it is received (or deemed to be received) by the
Lender.

(h)               Conversion upon Default. Unless the Lender shall otherwise
consent in writing, if (i) Borrower fails to pay when due, in whole or in part,
the Obligations, or (ii) there exists any Default, no conversion or continuation
elections by the Borrower shall be permitted, and the Lender, in its sole
discretion, may (i) permit any outstanding LIBOR Loans to continue until the
last day of the applicable Interest Period at which time such LIBOR Loan shall
automatically be converted into a Prime Rate Loan or (ii) convert any
outstanding LIBOR Loans into a Prime Rate Loan before the end of the applicable
Interest Period applicable to such LIBOR Loan. Nothing herein shall be construed
to be a waiver by the Lender to have any Loan accrue interest at the Default
Rate or the right of the Lender to charge and collect a Breakage Fee.

26

 

3.2              Method of Payment.

(a)               Borrower shall make each payment under this Agreement and
under the Notes not later than 12:00 noon (New York time) on the date when due
in lawful money of the United States to the Lender at its Principal Office in
immediately available funds. Whenever any payment to be made under this
Agreement or under the Notes shall be stated to be due on a day other than a
Business Day, such payments shall be made on the next succeeding Business Day
(or in the case of LIBOR Loans, the next LIBOR Business Day), and such extension
of time shall be included in the computation of the payment of interest and the
commitment fee, as the case may be, except if the result of such extension would
be to extend such payment into another calendar month, such payment shall be
made on the immediately preceding Business Day (or, if applicable, LIBOR
Business Day).

(b)               Borrower hereby authorizes the Lender, if and to the extent
payment is not made when due under this Agreement or under the Notes, to charge
from time to time against any account of Borrower with the Lender any amount as
due.

3.3              Prepayments.

(a)               Prepayments Due to Default. If by reason of an Event of
Default the Lender elects to declare the Obligations to be immediately due and
payable, then any Breakage Costs shall become due and payable in the same manner
as though the Borrower had voluntarily prepaid the Notes.

(b)               Voluntary Prepayments.

(i)                 LIBOR Loans may be freely prepaid without premium or
penalty, but subject to Section 3.73.8.

(ii)              Prime Rate Loans may be freely prepaid without premium or
penalty.

(iii)            Term Loan B may be freely prepaid; provided that, as
consideration of the privilege of making such prepayment, Borrower shall pay to
Lender a premium equal to the present value of the difference between (A) the
amount of interest that would have accrued on the prepaid principal of Term Loan
B from the date of prepayment through the Term Loan B Maturity Date (the
“Measurement Period”) at the fixed interest rate in effect for Term Loan B on
the date of prepayment and (B) the amount of interest that would have accrued on
the prepaid principal of Term Loan B during the Measurement Period at the
Current Market Rate. “Current Market Rate” shall mean the most recent yield on
United States Treasury Obligations adjusted to a constant maturity having a term
most nearly corresponding to the Measurement Period, in effect two (2) Business
Days prior to the date of prepayment, as published by the Board of Governors of
the Federal Reserve System in the Federal Reserve Statistical Release H.15
(519), or by such other quoting service, index or commonly available source
utilized by the Lender for such purposes. The present value calculation used
herein shall use the Current Market Rate as the discount rate and shall be
calculated as if each installment of principal of Term Loan B had been made as
scheduled pursuant to the terms of Section 2.9.

27

 

3.4              Illegality. Notwithstanding any other provision in this
Agreement, if any applicable law, rule, or regulation, or any change therein, or
any change in the interpretation or administration thereof by any Governmental
Authority or comparable agency charged with the interpretation or administration
thereof, or compliance by Lender with any request or directive (whether or not
having the force of law) of any such Governmental Authority or comparable agency
shall make it unlawful, impossible, or impracticable as a result of a
contingency occurring after the date of this Agreement which materially
adversely alters the interbank market for Lender to maintain or fund LIBOR
Loans, then upon notice to the Borrower, the outstanding principal amount of all
LIBOR Loans, together with interest accrued thereon, and any other amounts
payable to Lender under this Agreement shall be converted into Prime Rate Loans
(a) immediately upon demand of the Lender if such change or compliance with such
request, in the judgment of Lender, requires immediate conversion, or (b) at the
expiration of the last Interest Period to expire before the effective date of
any such change or request.

3.5              Disaster. Notwithstanding anything to the contrary herein, if
Lender determines (which determination shall be conclusive) that:

(a)               quotations of interest rates for the relevant deposits
referred to in the definition of LIBOR are not being provided in the relevant
amounts or for the relative maturities for purposes of determining the rate of
interest on a LIBOR Loan as provided in this Agreement; or

(b)               the relevant rates of interest referred to in the definition
of LIBOR Rate do not accurately cover the cost to Lender of making or
maintaining LIBOR Loans;

then Lender shall forthwith give notice thereof to the Borrower, whereupon (i)
the obligation of Lender to make LIBOR Loans shall be suspended until Lender
notifies the Borrower that the circumstances giving rise to such suspension no
longer exist, and (ii) on the last day of the then current Interest Periods
applicable to such LIBOR Loans either such LIBOR Loans shall be converted to
Prime Rate Loans or the Borrower shall repay in full the then outstanding
principal amount of each LIBOR Loan together with accrued interest thereon.

3.6              Effect of Benchmark Transition Event.

(a)               Disclosure Regarding the Availability of LIBOR. Borrower
acknowledges and understands that (i) the London Interbank Offered Rate (the
“Index”), which is used to calculate LIBOR for purposes of this Agreement, is
established, issued and regulated by third parties, and that its continuing
existence and ongoing viability as a source and basis for establishing
contractual interest rates is entirely outside the control of the Lender, (ii)
regulatory agencies in the United States and worldwide have advised that the
Index may be discontinued after 2021, or possibly sooner, (iii) in order to
address the possibility of a discontinuance of the Index, this Agreement
includes provisions below that contemplate the replacement of the Index as a
basis for establishing the applicable interest rate for the Loans, and (iv)
should the actual discontinuance of the Index occur, any replacement index may
be materially different than the Index, and necessitate substantive changes to
the manner in which the applicable interest rate for the Loans is calculated and
applied. Notwithstanding the above, Borrower has knowingly and voluntarily
requested and/or accepted utilization of the Index for all purposes provided for
herein, accepting any inherent

28

 

risks associated with such utilization and any subsequent discontinuance of the
Index, and hereby waives any claims or defenses against the Lender in connection
therewith.

(b)               Benchmark Replacement. Notwithstanding anything to the
contrary herein or in the Notes or any related agreement, upon the occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, the
Lender may unilaterally amend the terms hereof to replace LIBOR with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective as soon as practicable for the Lender and upon notice to
the Borrower, without any further action or consent of the Borrower, except that
with respect to an amendment pursuant to an Early Opt-in Election, such
amendment will become effective at 5:00 p.m. on the fifth (5th) New York
Business Day after the Lender has provided such proposed amendment to the
Borrower, so long as the Lender has not received, by such time, written notice
of objection to such amendment from the Borrower. No replacement of LIBOR with a
Benchmark Replacement pursuant to this Section 3.6 will occur prior to the
applicable Benchmark Transition Start Date. Borrower shall pay all out-of-pocket
costs (including reasonable attorney fees) incurred by the Lender in connection
with any amendment and related actions contemplated in this Agreement.

(c)               Benchmark Replacement Conforming Changes. In connection with
the implementation of a Benchmark Replacement, the Lender will have the right to
make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any related document or
agreement, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of the
Borrower. The Lender shall not be liable to the Borrower for any Benchmark
Replacement Conforming Changes made by the Lender in good faith.

(d)               Notices; Standards for Decisions and Determinations. The
Lender will promptly notify the Borrower of (i) any occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Lender pursuant to this Section 3.6, including, without
limitation, any determination with respect to a tenor, rate or adjustment, or of
the occurrence or non-occurrence of an event, circumstance or date, and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in the Lender’s sole discretion
and without consent from the Borrower (except, in each case, as expressly
required pursuant to this Section 3.6) and shall not be a basis of any claim of
liability of any kind or nature against the Lender, all such claims being hereby
waived by the Borrower.

(e)               Benchmark Unavailability Period. Upon the Borrower’s receipt
of notice of the commencement of a Benchmark Unavailability Period, the Borrower
may revoke (as applicable) any request for an advance/borrowing of, conversion
to, or continuation of a LIBOR-based loan to be made, converted or continued
during any Benchmark Unavailability Period and, failing that, the Borrower will
be deemed to have converted any such request (as applicable) into a request for
an advance/borrowing of or conversion to a loan that shall accrue interest at
the Prime Rate.

29

 

(f)                Certain Defined Terms. As used in this Agreement:

(i)                 “Benchmark Replacement” means the sum of: (A) the alternate
benchmark rate (which may include Term SOFR) that has been selected by the
Lender giving due consideration to (1) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (2) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated or bilateral credit facilities and (B) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for the purposes hereof.

(ii)              “Benchmark Replacement Adjustment” means, with respect to any
replacement of LIBOR with an Unadjusted Benchmark Replacement for each
applicable Interest Period, the spread adjustment, or method for calculating or
determining such spread adjustment, (which may be a positive or negative value
or zero) that has been selected by the Lender giving due consideration to (A)
any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of LIBOR
with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body or (B) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of LIBOR with the applicable Unadjusted
Benchmark Replacement for U.S. dollar-denominated syndicated or bilateral credit
facilities at such time.

(iii)            “Benchmark Replacement Conforming Changes” means, with respect
to any Benchmark Replacement, any technical, administrative or operational
changes (including, without limitation, changes to the definition of “Prime
Rate,” the definition of “Interest Period,” timing and frequency of determining
rates and making payments of interest and other administrative matters) that the
Lender decides may be appropriate to reflect the adoption and implementation of
such Benchmark Replacement and to permit the administration thereof by the
Lender in a manner substantially consistent with market practice (or, if the
Lender decides that adoption of any portion of such market practice is not
administratively feasible or if the Lender determines that no market practice
for the administration of the Benchmark Replacement exists, in such other manner
of administration as the Lender decides is reasonably necessary in connection
with the administration of the loan(s) evidenced hereby).

(iv)             “Benchmark Replacement Date” means the earlier to occur of the
following events with respect to LIBOR:

(A)             in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; or

(B)              in the case of clause (3) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information referenced therein.

30

 

(v)               “Benchmark Transition Event” means the occurrence of one or
more of the following events with respect to LIBOR:

(A)             a public statement or publication of information by or on behalf
of the administrator of LIBOR announcing that such administrator has ceased or
will cease to provide LIBOR, permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide LIBOR;

(B)              a public statement or publication of information by the
regulatory supervisor for the administrator of LIBOR, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for
LIBOR, a resolution authority with jurisdiction over the administrator for LIBOR
or a court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or

(C)              a public statement or publication of information by the
regulatory supervisor for the administrator of LIBOR announcing that LIBOR is no
longer representative.

(vi)             “Benchmark Transition Start Date” means (A) in the case of a
Benchmark Transition Event, the earlier of (1) the applicable Benchmark
Replacement Date and (2) if such Benchmark Transition Event is a public
statement or publication of information of a prospective event, the 180th day
prior to the expected date of such event as of such public statement or
publication of information (or if the expected date of such prospective event is
fewer than 180 days after such statement or publication, the date of such
statement or publication) and (B) in the case of an Early Opt-in Election, the
date specified by the Lender by notice to the Borrower, so long as the Lender
has not received, by such date, written notice of objection to such Early Opt-In
Election from the Borrower.

(vii)          “Benchmark Unavailability Period” means, if a Benchmark
Transition Event and its related Benchmark Replacement Date have occurred with
respect to LIBOR and solely to the extent that LIBOR has not been replaced with
a Benchmark Replacement, the period (A) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced LIBOR for all purposes hereunder in accordance with
this Agreement and (B) ending at the time that a Benchmark Replacement has
replaced LIBOR for all purposes hereunder pursuant to this Agreement.

(viii)        “Early Opt-in Election” means the occurrence of:

(A)             a determination by the Lender that currently outstanding U.S.
dollar-denominated syndicated or bilateral credit facilities at such time
contain (as a result of amendment or as originally executed) as a benchmark
interest rate, in lieu of LIBOR, a new benchmark interest rate to replace LIBOR,
and

31

 

(B)              the election by the Lender to declare that an Early Opt-in
Election has occurred and the provision by the Lender of written notice of such
election to the Borrower.

(ix)             “Federal Reserve Bank of New York’s Website” means the website
of the Federal Reserve Bank of New York at http://www.newyorkfed.org, or any
successor source.

(x)               “Relevant Governmental Body” means the Federal Reserve Board
and/or the Federal Reserve Bank of New York, or a committee officially endorsed
or convened by the Federal Reserve Board and/or the Federal Reserve Bank of New
York or any successor thereto.

(xi)             “SOFR” with respect to any day means the secured overnight
financing rate published for such day by the Federal Reserve Bank of New York,
as the administrator of the benchmark, (or a successor administrator) on the
Federal Reserve Bank of New York’s Website.

(xii)          “Term SOFR” means the forward-looking term rate based on SOFR
that has been selected or recommended by the Relevant Governmental Body.

(xiii)        “Unadjusted Benchmark Replacement” means the Benchmark Replacement
excluding the Benchmark Replacement Adjustment.

3.7              Increased Cost.

(c)(a)               Change in Law. If the compliance with any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law), treatment of the transactions contemplated by the Loan
Documents as highly leveraged transactions, or any Change in Law shall:

(i)                 impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended by, Lender (except
any reserve requirement reflected in the LIBOR Rate);

(ii)              subject Lender to any Tax of any kind whatsoever with respect
to this Agreement, any Letter of Credit, or any LIBOR Loan made by it, or change
the basis of taxation of payments to Lender in respect thereof, except with
respect to the imposition or any change in the rate of any Excluded Tax payable
by Lender and except with respect to Other Taxes; or

(iii)            impose on Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBOR Loans made by
Lender or any Letter of Credit;

and the result of any of the foregoing shall be to increase the cost to Lender
of making or maintaining any LIBOR Loan (or of maintaining its obligation to
make any such LIBOR Loan), or to increase the cost to Lender of issuing or
maintaining any Letter of Credit (or of maintaining its obligation to issue any
Letter of Credit), or to reduce the amount of any sum received or

32

 

receivable by Lender hereunder (whether of principal, interest or any other
amount) then, upon request of Lender, the Borrower will pay to Lender on demand
such additional amount or amounts as will compensate Lender for such additional
costs incurred or reduction suffered.

(d)(b)               Capital Requirements. If Lender determines that any Change
in Law affecting Lender or any lending office of Lender or Lender’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on Lender’s capital or on the capital of Lender’s
holding company, if any, as a consequence of this Agreement, the Revolving
Credit Commitment of Lender, the Loans made by Lender, or the Letters of Credit
issued by the Lender, to a level below that which Lender or Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration Lender’s policies and the policies of Lender’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to Lender such additional amount or amounts as will compensate Lender or
Lender’s holding company for any such reduction suffered.

(e)(c)               Certificates for Reimbursement. A certificate of Lender
setting forth the amount or amounts necessary to compensate Lender or its
holding company as specified in paragraph (a) or (b) of this Section 3.6 and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay Lender the amount shown as due on any such certificate within
ten (10) days after receipt thereof.

3.63.8              Funding Loss Indemnification (Breakage Costs). In the event
of:

(a)               any payment of a LIBOR Loan on a date other than the last day
of the Interest Period for such Loan including, but not limited to acceleration
of the Loans; or

(b)               any failure by Borrower to borrow a LIBOR Loan on the date for
borrowing, continuation or conversion specified in the relevant notice under
Section 3.1(f), as the case may be; or

(c)               any failure by Borrower to pay a LIBOR Loan on any date for
payment specified in Borrower’s written notice of intention to pay such LIBOR
Loan;

(d)               other event pursuant to which a LIBOR Loan is converted to a
Prime Rate Loan, or

(e)               an event covered by Section 10.1(h) or 10.1(i) occurs, then

upon notice to Borrower from the Lender, Borrower shall pay to Lender on demand,
the higher of $250.00 or the actual amount of the liabilities, expenses, costs
or funding losses that are a direct or indirect result of such prepayment or
other condition described above, whether such liability, expense, cost or loss
is by reason of (a) any reduction in yield, by reason of the liquidation or
reemployment of any deposit or other funds acquired by the Lender, (b) the
fixing of the interest rate payable on any LIBOR-based loan or (c) otherwise
(collectively, the “Breakage Costs”). The determination by the Lender of the
foregoing amount shall, in the absence of manifest error, be conclusive and
binding upon Lender.

33

 

3.73.9              Costs and Expenses. The Borrower shall pay (i) all
reasonable out-of-pocket expenses incurred by the Lender and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Lender (whether outside counsel or the allocated costs of its internal legal
department), in connection with the credit facilities provided for herein, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Lender, including the fees, charges and disbursements of any counsel for
the Lender (whether outside counsel or the allocated costs of its internal legal
department), in connection with the enforcement, collection or protection of its
rights in connection with the Loan Documents, including its rights under this
Section 3.83.9, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. Expenses being reimbursed by the Borrower under this Section 3.83.9
include, without limiting the generality of the foregoing, costs and expenses
incurred in connection with the following, provided that Borrower shall be
responsible for expenses under Section 3.83.9(a) and 3.83.9(b) only if incurred
after the occurrence and during the continuance of a Default:

(a)               appraisals;

(b)               field examinations and the preparation of Reports based on the
fees charged by a third party retained by the Lender or the internally allocated
fees for each Person employed by the Lender with respect to each field
examination;

(c)               lien searches;

(d)               taxes, fees and other charges for filing financing statements
and continuations, and other agreements, documents and actions to perfect,
protect, and continue the Lender’s Liens;

(e)               sums paid or incurred to take any action required of any Loan
Party under the Loan Documents that such Loan Party fails to pay or take; and

(f)                forwarding loan proceeds, collecting checks and other items
of payment, and establishing and maintaining the accounts and lock boxes
pursuant to separate agreements between Borrower and Lender, and costs and
expenses of preserving and protecting the Collateral as provided in any Security
Document.

All of the foregoing costs and expenses may be charged to the Borrower as
Revolving Credit Loans or to another deposit account. All payments due under
this Section 3.83.9 shall be due not later than five Business Days after demand
therefor.

3.83.10          Interest Computations. Interest shall be calculated on the
basis of a 360-day year for the actual number of days of each year (365 or 366).

34

 

3.93.11          Default Interest Rate. Upon the occurrence of an Event of
Default for so long as such Event of Default is continuing, notwithstanding
anything else herein, if the Lender so requires (i) the Borrower’s right to
renew, elect, or continue LIBOR Loans shall cease and all renewals, elections,
or continuations shall be to Prime Rate Loans, and in the Lender’s sole
discretion (ii) the rate of interest on all Loans shall be increased to a rate
at all times equal to three percentage points (3%) above the higher of the LIBOR
Rate (computed in the same manner as for LIBOR Loans with an Interest Period of
one month) and the Prime Rate, and fees applicable to Letters of Credit shall be
increased by three percentage points (3%), such increased rate and fees to
remain in effect through and including the satisfaction and payment in full of
all of the Obligations and the termination of the Revolving Credit Commitment,
or written waiver of such Event of Default by the Lender. The imposition of such
Default Rate is without prejudice to any other rights and remedies the Lender
may have.

3.103.12          Late Payments. Payments of principal and/or interest not made
in full before the date ten (10) days after the date due shall, in the sole
discretion of the Lender, be subject to a processing charge of five percent (5%)
of the payment due. The imposition of such fee is without prejudice to any other
rights and remedies the Lender may have.

3.113.13          Payment of Fees. Borrower hereby authorizes the Lender to
withdraw an amount equal to the fees which are due and payable hereunder from
any of its accounts with the Lender if not paid on the due date for such fees.
The Lender shall give the Borrower notice of any such withdrawals, provided,
however, that failure by the Lender to give the Borrower notice shall not
prevent the Lender from making any such withdrawals under this Section 3.123.13.

3.123.14          Swap Obligations. Any costs incurred by the Lender or its
Affiliates in connection with Swap Obligations, including any interest,
expenses, fees, premiums, penalties or other charges associated with any
obligations undertaken by the Lender or its Affiliates to hedge or offset the
Lender’s or its Affiliates’ obligations pursuant to such agreement, or the
termination of any such obligations, shall be (i) deemed additional interest
and/or a related expense (to be determined in the sole discretion of the Lender)
and due as part of the Obligations and secured by all Collateral and covered by
all Loan Guarantees to the full extent thereof, and included in any judgment in
any proceeding instituted by the Lender.

3.133.15          Taxes.

(a)               Payments Free of Taxes. Any and all payments by or on account
of any Obligation shall be made free and clear of and without reduction or
withholding for any Taxes, and Loan Parties shall hold Lender harmless therefor.

(b)               Other Taxes. Without limiting the provisions of Section
3.143.15(a) above, the Loan Parties shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c)               Tax Indemnity. The Loan Parties shall jointly and severally
indemnify the Lender, within ten days after demand therefor, for the full amount
of any Indemnified Taxes paid or payable by the Lender on or with respect to an
amount payable by the Loan Parties under or in respect of this Agreement or
under any other Loan Document (or required to be withheld or

35

 

deducted from any such amount paid to the Lender), together with any reasonable
expenses arising in connection therewith and with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate from the Lender as to the amount
of such payment or liability delivered to the Loan Parties shall be conclusive
absent manifest error.

3.143.16          Indemnity for Returned Payments. If after receipt of any
payment which is applied to the payment of all or any part of the Obligations,
the Lender is for any reason compelled to surrender such payment or proceeds to
any Person because such payment or application of proceeds is invalidated,
declared fraudulent, set aside, determined to be void or voidable as a
preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Lender and the
Borrower shall be liable to pay to the Lender. The provisions of this Section
3.153.16 shall be and remain effective notwithstanding any contrary action which
may have been taken by the Lender in reliance upon such payment or application
of proceeds. The provisions of this Section 3.153.16 shall survive the
termination of this Agreement.

ARTICLE 4 - REPRESENTATIONS OF BORROWER

The Borrower and each of the Loan Parties represents and warrants to the Lender
as follows:

4.1              Organization and Power.

(a)               Each of the Loan Parties is duly organized, validly existing
and in good standing under the laws of its state of organization and is duly
qualified to transact business and in good standing in all other states and
jurisdictions in which it is required to qualify or in which failure to qualify
could reasonably be expected to have a Material Adverse Effect. As of the
Closing Date, the jurisdictions of formation and qualification for each of the
Loan Parties are described in Schedule 4.1.

(b)               Each of the Loan Parties has full power and authority to own
its properties, to carry on its business as now being conducted, to execute,
deliver and perform the Agreement and all related documents and instruments, and
to consummate the transactions contemplated hereby.

4.2              Proceedings of Loan Parties.

(a)               All necessary action on the part of the Loan Parties relating
to authorization of the execution and delivery of the Loan Documents, and the
performance of the Obligations of the Loan Parties, hereunder and thereunder has
been taken. The Loan Documents constitute legal, valid and binding obligations
of the Loan Parties, as applicable, enforceable in accordance with their
respective terms except as enforcement thereof may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally and except to the extent enforcement thereof may be limited by the
application of general principles of equity.

36

 

(b)               The execution and delivery by the Loan Parties of the Loan
Documents, and the performance by each of the Loan Parties of their respective
obligations under the Loan Documents will not violate any provision of law or
their respective Organizational Documents. The execution, delivery and
performance of this Agreement and the Loan Documents, and the consummation of
the transactions contemplated hereby will not violate, be in conflict with,
result in a breach of, or constitute a default under any agreement to which any
of the Loan Parties is a party or by which any of its properties is bound if
such violation or conflict could reasonably be expected to have a Material
Adverse Effect, or any order, writ, injunction, or decree of any court or
Governmental Authority, and will not result in the creation or imposition of any
Lien, charge or encumbrance upon any of its properties.

4.3              Approvals. No order, consent, approval, license, authorization
or validation of, or filing, recording or registration with (except for those
that have otherwise been obtained or made on or prior to the date of this
Agreement or as otherwise required hereby and which remain in full force and
effect on the date of this Agreement), or exemption by, any Governmental
Authority, is required to be obtained or made by, or on behalf of, any Loan
Party to authorize, or is required to be obtained or made by, or on behalf of,
any Loan Party in connection with, the execution, delivery and performance of
any Loan Document or the legality, validity, binding effect or enforceability of
any such Loan Document.

4.4              Capitalization. Schedule 4.4 sets forth, as of the dates
described therein, the capital structure of each Loan Party, including classes
and, in the case of Subsidiaries, the identity of the registered and beneficial
owner of the Equity Interests of each. All of the outstanding Equity Interests
of Loan Parties are duly authorized, validly issued and fully paid. The Borrower
or another Loan Party, as the case may be, has the unrestricted right to vote,
and (subject to limitations imposed by applicable law) to receive all Restricted
Payments with respect to, all Equity Interests indicated on Schedule 4.4 as
owned by the Borrower, or such Loan Party. All Equity Interests and all existing
(as of the date hereof) contracts, debentures, securities, rights, options,
warrants, calls or similar commitments of any character calling for or relating
to the issuance of, purchase or receipt of, or redemption or retirement of,
Equity Interests of the Loan Parties are shown on Schedule 4.4. There is no
agreement of holders of Equity Interests, repurchase or redemption agreement,
contract, debenture, security, right, option, warrant, call or similar
commitment of any character calling for or relating to the issuance of, purchase
or receipt of, or redemption or retirement of, Equity Interests of any of the
Loan Parties except as described in Schedule 4.4.

4.5              Litigation. Except as set forth on Schedule 4.5, as of the date
hereof there is no action, suit or proceeding at law or in equity by or before
any court or any Governmental Authority pending or, to the knowledge of the Loan
Parties threatened against or affecting the Loan Parties.

4.6              Financial Condition.

(a)               The audited consolidated financial statements of Borrower as
of the Fiscal Year ended March 31, 2017, as included in the Borrower’s Annual
Report on Form 10-K filed with the SEC, and the Borrower’s consolidated
quarterly financial statements for the Fiscal Quarter ending on or about June
30, 2017, as included in the Borrower’s Quarterly Report on Form 10-Q filed with
the SEC (collectively, the “Financial Statements”), all heretofore furnished to
the Lender, have been prepared in accordance with GAAP (except in the case of
quarterly statements,

37

 

absent customary year-end adjustments) consistently applied throughout the
periods indicated are all true and correct in all material respects and present
fairly the financial condition at the date of said financial statements and the
results of operations for the fiscal period then ending. The Borrower as of June
30, 2017, on a consolidated basis, did not have any significant liabilities,
contingent or otherwise, including liabilities for Taxes or any unusual forward
or long-term commitments which were not disclosed by or reserved against in the
Financial Statements, and at the present time there are no material unrealized
or anticipated losses from any unfavorable commitments of the Loan Parties.
Except as disclosed on Schedule 4.6, as of the date of this Agreement, the Loan
Parties do not know of any basis for the assertion against any of the Loan
Parties of any liability or obligation of any nature whatsoever that is not
fully disclosed in the financial statements delivered pursuant to this Section
4.6 that, either individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

(b)               On and as of the date of this Agreement, and after giving
effect to all Indebtedness (including the Loans) and Liens created by the Loan
Parties in connection herewith, (i) the sum of the assets, at a fair valuation,
of the Borrower (standing alone) and the Loan Parties (taken as a whole) will
exceed its debts, (ii) the Borrower (standing alone) and the Loan Parties (taken
as a whole) has and have not incurred and does or do not intend to incur, and
does or do not believe that it or they will incur, debts beyond its or their
ability to pay such debts as such debts mature, and (iii) the Borrower (standing
alone) and the Loan Parties (taken as a whole) will have sufficient capital with
which to conduct its and their respective businesses. For purposes of this
Section 4.6(b), “debt” means any liability on a claim, and “claim” means (i)
right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, legal,
equitable, secured, or unsecured or (ii) right to an equitable remedy for breach
of performance if such breach gives rise to a payment, whether or not such right
to an equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, secured or unsecured. The amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

4.7              Material Adverse Changes. As of the date of this Agreement,
since June 30, 2017 there has been no Material Adverse Effect on, and no change
or condition that could reasonably be expected to have a Material Adverse Effect
on, the Borrower or the Loan Parties taken as a whole.

4.8              Taxes. Each of the Loan Parties have filed or caused to be
filed when due all federal tax returns or extensions and all material state and
local tax returns or extensions that are required to be filed, and have paid or
caused to be paid all Taxes as shown on said returns or any assessment received
other than those that are being contested in good faith and adequately disclosed
and fully provided for in the consolidated financial statements of the Borrower
in accordance with GAAP. To the knowledge of the Loan Parties, the filed returns
accurately reflect in all material respects all liability for Taxes of the Loan
Parties, as applicable, for the periods covered thereby. Except as set forth on
Schedule 4.8, none of the Loan Parties’ tax returns are being audited on the
date of this Agreement and as of the date of this Agreement none of the Loan
Parties, have been notified of any intention by any taxing authority to conduct
such an audit.

38

 

4.9              Properties; Liens. The Loan Parties have good title to all of
their properties and assets, including without limitation, the properties and
assets reflected in the Financial Statements free and clear of all Liens, except
for Liens permitted by Section 7.2. The Loan Parties have a valid leasehold
estate and undisturbed peaceable possession under all leases under which they
are operating, which are not owned by them, none of which contain unusual or
burdensome provisions that may materially and adversely affect the operations of
the Loan Parties, and, as of the date of this Agreement, all such leases are in
full force and effect and no material default of any party thereto exists. All
locations at which any Loan Party operates or at which a Loan Party’s equipment
or inventory is kept are listed on Schedule 4.9, together with the owner or
landlord thereof.

4.10          Indebtedness. Except for Indebtedness permitted by Section 7.1,
the Loan Parties have no outstanding Indebtedness.

4.11          Franchises; Permits. The Loan Parties possesses all franchises,
permits, licenses and other authority as are material to the conduct their
business as now being conducted. The Loan Parties are not in default under any
such franchise, permit, license or authority such that it would have a Material
Adverse Effect.

4.12          Margin Securities. No proceeds of the Obligations have been or
will be used for the purpose of purchasing or carrying Margin Securities as
defined in Regulation U of the Federal Reserve Board.

4.13          Compliance With Law.

(a)               None of the Loan Parties is in violation of any laws,
ordinances, governmental rules, requirements, or regulations, or any order,
writ, injunction or decree of any court or Governmental Authority, to which it
is subject which violation could reasonably be expected to have a Material
Adverse Effect. Each of the Loan Parties has obtained and is in compliance with
all licenses, permits, franchises, and Governmental Authority authorizations
necessary for the ownership of its properties and the conduct of its business,
for which failure to comply could reasonably be expected to have a Material
Adverse Effect.

(b)               To the extent applicable and to the best of the Loan Parties’
knowledge, each of the Loan Parties is not (i) in violation of the Trading with
the Enemy Act of the United States of America (50 U.S.C. App. §§ 1 et seq.), as
amended; (ii) on the Specially Designated Nationals and Blocked Person List
maintained by the Office of Foreign Assets Control (“OFAC”), Department of the
Treasury, and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation; (iii) in violation of the
USA Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001
(“USA Patriot Act”); (iv) a Person designated under Section 1(b), (c) or (d) or
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar Executive Orders; or (v) engaging in any dealings or
transactions, or is otherwise associated, with any of the foregoing blocked
Persons.

(c)               Neither the Borrower nor any of the Loan Parties, nor, to the
knowledge of the Borrower, any director, officer, agent, employee (whether full
time or contract), representative or other person acting on behalf of the Loan
Parties has, in the course of its actions for, or on behalf

39

 

of, the Loan Parties, (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity, (ii) made any direct or indirect unlawful payment to any
foreign or domestic government Person or employee (whether full time or
contract) from corporate funds, (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended, or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government Person or employee
(whether full time or contract).

4.14          Intellectual Property and Authorizations. The Loan Parties own,
possess or have licenses for all of the Intellectual Property necessary to the
conduct of their business as now conducted. A complete list of all such
Intellectual Property (including property licensed to a Loan Party) with respect
to which registrations have been issued by the U.S. Patent and Trademark Office,
the U.S. Copyright Office, or any comparable Governmental Authority is set forth
on Schedule 4.14. To the knowledge of the Loan Parties, no product, process,
method, substance, part or other material presently contemplated to be sold by
or employed by any of the Loan Parties in connection with its business infringes
or may infringe any Intellectual Property owned by any other Person which
infringement could reasonably be expected to have a Material Adverse Effect.
There is no pending or, to the Borrower’s knowledge, threatened claim or
litigation against or affecting any of the Loan Parties contesting their right
to sell or use any such product, process, method, substance, part or other
material. There is not pending or proposed any patent, invention, device
application or principle or any statute, law, rule, regulation, standard or code
which would prevent, inhibit or render obsolete the production or sale of any
products of, or substantially reduce the projected revenues of or otherwise have
a Material Adverse Effect on the Loan Parties.

4.15          Contracts and Agreements. None of the Loan Parties is a party to
any contract or agreement that has or could reasonably be expected to have a
Material Adverse Effect, and each the Loan Parties is in compliance in all
material respects with all material contracts and agreements to which it is a
party except for any non-compliance that could not reasonably be expected to
have a Material Adverse Effect.

4.16          Subsidiaries; Affiliates; Joint Ventures. On the Closing Date,
except for Subsidiaries shown on Schedule 4.16, or thereafter permitted by
Section 6.9 below, Borrower has no direct or indirect Subsidiaries and none of
the Loan Parties has any Investment in any Affiliate (other than such
Subsidiaries). Except for joint ventures shown on Schedule 4.16, neither
Borrower nor any of the Loan Parties has any interest in any joint venture.

4.17          ERISA. Except as set forth on the Schedule 4.17:

(a)               Compliance. Each Plan has at all times been maintained, by its
terms and in operation, in accordance with all applicable laws, except such
noncompliance (when taken as a whole) that will not have a Material Adverse
Effect;

(b)               Liabilities. Neither any of the Loan Parties, nor any ERISA
Affiliate, is currently, and has not been obligated in the last six (6) years to
make contributions (directly or indirectly) to a Multiemployer Plan, and is not
currently subject to any liability (including withdrawal liability), Tax or
penalty whatsoever to any person whomsoever with respect to any Plan including,
but not limited to, any Tax, penalty or liability arising under Title I or Title
IV or

40

 

ERISA or Chapter 43 of the Code, except such liabilities (when taken as a whole)
as will not have a Material Adverse Effect; and

(c)               ERISA Events. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

4.18          Employment and Labor Relations. None of the Loan Parties is
engaged in any unfair labor practice that could reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect. There is
(i) no unfair labor practice complaint pending against and of the Loan Parties
or, to the knowledge of the Borrower, threatened against any of them, before the
National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement is so pending
against any of the Loan Parties or, to the knowledge of the Borrower, threatened
against any of them, (ii) no strike, labor dispute, slowdown or stoppage pending
against any of the Loan Parties or, to the knowledge of the Borrower, threatened
against any of the Loan Parties, (iii) no equal employment opportunity charges
or other claims of employment discrimination are pending or, to the Borrower’s
knowledge, threatened against any of the Loan Parties, and (iv) no wage and hour
department investigation has been made of any of the Loan Parties, except (with
respect to any matter specified in clauses (i) through (iv) above, either
individually or in the aggregate) such as could not reasonably be expected to
have a Material Adverse Effect.

4.19          Security Documents. The Security Documents are effective to create
in favor of the Lender legal, valid and enforceable (subject to bankruptcy and
creditors’ rights generally) security interests in all non-real estate property
and assets of the Loan Parties, all of which are part of the Collateral. When
(i) financing statements in appropriate form are filed in the applicable offices
required by the Uniform Commercial Code and (ii) upon the taking of possession
or control by the Lender of any Collateral in which a security interest may be
perfected only by possession or control (which possession or control shall be
given to the Lender to the extent possession or control by the Lender is
required by the Security Documents), the Lender shall have a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in the Collateral to the extent such Lien and security interest can be
perfected by the filing of a financing statement pursuant to the UCC or by
possession or control by the Lender, in each case prior and superior in right to
any other Person, other than any holder of Permitted Liens and Permitted
Consignment Inventory. Without limitation to the foregoing, no consent of any
Person including any other general or limited partner, any other member of a
limited liability company, any other shareholder or any other trust beneficiary
is necessary in connection with the creation, perfection or first priority
status of the security interest of the Lender in any Equity Interests pledged to
the Lender under the Security Documents or the exercise by the Lender of the
voting or other rights provided for in the Security Documents or the exercise of
remedies in respect thereof.

4.20          Affiliate Transactions; Intercompany Indebtedness. Except for
transactions permitted under Section 7.9 or as set forth on Schedule 4.20, as of
the date of this Agreement, there are no existing or proposed agreements,
arrangements, understandings, or transactions between any Loan Party and any of
the officers, members, managers, directors, shareholders, parents, other
interest holders, employees, or Affiliates (other than Subsidiaries) of any Loan
Party or any members of their respective immediate families, and none of the
foregoing Persons are directly or

41

 

indirectly indebted to any Affiliate of any Loan Party. As of the Closing Date,
there is no intercompany Indebtedness between or among any of the Loan Parties
or any Subsidiaries.

4.21          Common Enterprise. Each Loan Party expects to derive benefit (and
its board of directors or other governing body has determined that it may
reasonably be expected to derive benefit), directly and indirectly, from (i)
successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrower hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.

4.22          Full Disclosure. Neither any Loan Document nor any other document,
certificate or statement furnished to the Lender by or on behalf of any Loan
Party in connection herewith contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained herein and therein not misleading, if, in either case, such fact is
material to an understanding of the financial condition, performance or
prospects of the Loan Parties, taken as a whole or their business or operations,
taken as a whole, or the ability of the Loan Parties to fulfill their
obligations under this Agreement or by any Loan Documents to which they are
parties.

ARTICLE 5 - CONDITIONS OF LENDING

5.1              Initial Loans. The following conditions must be satisfied
before the Lender shall have any obligation to make or continue Loans on the
Closing Date under this Agreement:

(a)               Performance. The Loan Parties shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by them prior to or at the time the Loans are
made.

(b)               Opinion of Counsel. The Borrower and Loan Parties shall have
delivered favorable customary opinions of their counsel, in form and substance
satisfactory to the Lender.

(c)               Documents to be Delivered. The Loan Parties shall have caused
to be duly executed and delivered to the Lender all Loan Documents, including
all Security Documents (or as applicable, reaffirmations of them), all in form
and substance satisfactory to Lender, which Loan Documents shall be in full
force and effect, and such other documents, instruments, and agreements as the
Lender and its legal counsel may reasonably require in connection with the
transactions contemplated hereby. Among others, the Lender shall have received
(i) the certificates representing the shares of Equity Interests pledged
pursuant to the Security Documents, together with an undated stock power for
each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (ii) each promissory note (if any) pledged to the Lender
pursuant to the Security Documents endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank) by the pledgor thereof.

(d)               Certified Resolutions. The Loan Parties shall have delivered
the certificates of their respective corporate secretaries or authorized
officers certifying as to (i) resolutions duly adopted by their boards of
directors or other respective governing bodies authorizing the execution,

42

 

delivery and performance of the Loan Documents and the consummation of the
transactions contemplated hereby and thereby, as applicable, which resolutions
shall remain in full force and effect so long as any of the Obligations are
outstanding and the Revolving Credit Commitment has not been terminated, (ii)
their Organizational Documents and (iii) the incumbency of the officers
authorized to execute, deliver and perform this the Loan Documents.

(e)               Fees and Taxes. The Loan Parties shall have paid (i) all
filing fees and Taxes related to the Obligations and the perfection of any
interests hereunder and under the Security Documents and (ii) all other fees and
expenses for which invoices have been presented (including the reasonable fees
and expenses of legal counsel), on or before the Closing Date.

(f)                Insurance. The Loan Parties shall have delivered evidence
satisfactory to the Lender of the existence of insurance required hereby.

(g)               Certificates of Good Standing; Searches. The Loan Parties
shall have delivered to the Lender (i) certificates of good standing from
appropriate governmental officials to the effect that they respectively are in
good standing in the jurisdictions of formation as well as in all other
jurisdictions in which qualification is necessary to carry on their business as
presently conducted, (ii) UCC, judgment, bankruptcy and Tax searches against the
Loan Parties in all jurisdictions deemed necessary by the Lender, all of which
shall be reasonably satisfactory to the Lender in all respects, and (iii)
Intellectual Property Searches reasonably satisfactory to the Lender in all
respects.

(h)               Representations. The representations and warranties of the
Loan Parties contained herein shall be true and correct in all material
respects.

(i)                 Consents and Approvals. The Lender shall have received
evidence of receipt of all Governmental Authority, organizational and governing
body, and other, if any, consents and approvals necessary in connection with the
transactions contemplated under this Agreement.

(j)                 Filings. Each document required by the Security Documents or
under law or reasonably requested by the Lender to be filed, registered or
recorded in order to create in favor of the Lender, a perfected Lien on the
Collateral described therein, shall be delivered to Lender in proper form for
filing, registration or recordation.

(k)               Litigation. No suit, investigation or proceeding pending in
any court or before any arbitrator or Governmental Authority that can reasonably
be expected to have a Material Adverse Effect on the Loan Parties shall be
pending or overtly threatened.

(l)                 Subordination Agreements. The Lender shall have received
subordination agreements, in form satisfactory to Lender, covering all
obligations of any Loan Party to holders of any of their Equity Interests,
officers, employees, and Affiliates, if any.

(m)             Certificate as to Leverage Ratio. The Lender shall have received
a certificate signed by Chief Financial Officer of the Borrower, on a
consolidated basis with its Subsidiaries, certifying the Leverage Ratio
calculated for the Fiscal Quarter ending on or about June 30, 2017.

43

 

5.2              Subsequent Loans and Letters of Credit. The obligation of the
Lender to make any Revolving Credit Loans and issue any Letters of Credit shall
at all times be subject to the following continuing conditions:

(a)               Representations and Warranties. The representations and
warranties of the Loan Parties contained herein shall be true and correct in all
material respects as of the date of each such Loan (except those which are
specific as to a date certain), with the same effect as if made on and as of
such date.

(b)               No Material Adverse Effect. Since the date of this Agreement,
there has been no change, circumstance, or occurrence that has had a Material
Adverse Effect.

(c)               No Defaults. There shall exist no Default at the time each
Loan is to be made or the Letter of Credit is to be issued.

(d)               No Litigation. No suit, investigation or proceeding pending in
any court or before any arbitrator or Governmental Authority that can reasonably
be expected to have a Material Adverse Effect on the Loan Parties shall be
pending or overtly threatened.

(e)               Landlord Waivers. The Borrower shall have delivered to the
Lender a waiver in form and substance satisfactory to Lender from each landlord
of premises in excess of 1,500 square feet on which the Collateral is located
and that is not owned by a Loan Party, unless otherwise agreed by Lender.

5.3              Notice of Loan Representation. Each Request given by a Borrower
in accordance with Section 3.1 hereof and the acceptance by Borrower of the
proceeds of a Revolving Credit Loan or Letter of Credit, as the case may be,
shall constitute a representation and warranty by the Borrower, made as of the
time of the making or continuation of such Revolving Credit Loan or Letter of
Credit, as the case may be, that the conditions specified in Section 5.1 (solely
with respect to the Term Loan B outstanding on the Amendment 1 Effective Date,
and the outstanding Revolving Credit Loans and Letters of Credit on the Closing
Date) and Section 5.2 (with respect to all other Revolving Credit Loans and
Letter of Credit issuances) have been fulfilled as of such time.

ARTICLE 6 - AFFIRMATIVE COVENANTS

So long as any Obligations shall be outstanding or this Agreement remains in
effect, unless the Lender otherwise consents in writing, the Loan Parties shall,
directly or indirectly:

6.1              Financial Statements; Other Information.

(a)               Provide to the Lender within ninety (90) days after the end of
each Fiscal Year of the Borrower, (i) its Annual Report on Form 10-K filed with
the SEC for such Fiscal Year (which shall be deemed delivered to Lender upon
Borrower’s filing of the same with the SEC), or (ii) its audited consolidated
balance sheet and related statements of operations, shareholders’ equity and
cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, all reported on by
independent public accountants acceptable to the Lender (without a “going
concern” or like qualification or exception and without

44

 

any qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, accompanied by any management letter prepared by said
accountants.

(b)               Provide to the Lender within forty-five (45) days after the
end of each of the first three Fiscal Quarters of the Borrower, either (i) its
Quarterly Report on Form 10-Q filed with the SEC for such Fiscal Quarter (which
shall be deemed delivered to Lender upon Borrower’s filing of the same with the
SEC), or (ii) its consolidated balance sheet and related statements of
operations, shareholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the Fiscal Year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
Fiscal Year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes.

(c)               Provide to the Lender Compliance Certificates within
forty-five (45) days after the close of each Fiscal Quarter (including the
fourth Fiscal Quarter of each Fiscal Year).

(d)               Provide to the Lender annual projections for the upcoming
Fiscal Year of profits and loss statements, cash flow, and balance sheet, in
form and detail reasonably satisfactory to Lender, with assumptions, as soon as
available but in any event by the end of each Fiscal Year of the Borrower, and
the Lender acknowledges that such projections shall be “Information” subject to
Section 11.10.

(e)               Provide to the Lender, promptly after any request therefor,
copies of all tax returns of the Loan Parties and their other Subsidiaries, and
copies of all requests for extension, promptly, but in any event within thirty
(30) days, after filing the same.

(f)                Provide to the Lender, promptly after any request therefor,
copies of all periodic and other reports, proxy statements and other materials
(i) filed by the Borrower or any Subsidiary with (A) the SEC, (B) any
Governmental Authority succeeding to any or all of the functions of the SEC, or
(C) with any national securities exchange (which in the case of (A) and (B)
shall be deemed delivered to Lender upon Borrower’s filing of same), or (ii)
distributed by the Borrower to its shareholders generally, as the case may be.

(g)               Provide to the Lender promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary, or compliance with the terms of
this Agreement, as the Lender may reasonably request.

(h)               Permit any representatives designated by the Lender (including
employees of the Lender or any consultants, accountants, lawyers and appraisers
retained by the Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, including
environmental assessment reports and Phase I or Phase II studies,

45

 

and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested. The Loan Parties acknowledge that the Lender, after exercising its
rights of inspection, may prepare certain Reports pertaining to the Loan
Parties’ assets for internal use by the Lender, and the Lender acknowledges that
such Reports shall be “Information” subject to Section 11.10.

(i)                 Notify the Lender promptly upon addition of any new location
not owned by a Loan Party at which Collateral is located, and provide a landlord
waiver or bailee agreement in connection therewith within sixty (60) days of
such notice.

6.2              Taxes. Pay and discharge all Taxes upon the Loan Parties and
Subsidiaries, their income and property, prior to the date on which penalties
are attached thereto; provided, however, that the Loan Parties and Subsidiaries
may in good faith contest any such Taxes so long as (a) such contest is
diligently pursued, (b) such Loan Party or Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, and (c) no Lien
(other than Permitted Liens) or execution exists or is levied against any of the
Loan Parties’ or Subsidiaries’ assets related to the contested items.

6.3              Insurance. Maintain or cause to be maintained insurance, of
kinds and in amounts satisfactory to the Lender, with reputable insurance
companies on all of the Loan Parties’ and Subsidiaries real and personal
properties in such amounts and against such risks as are commercially
reasonable, including, but not limited to, full-risk extended coverage hazard
insurance to the full insurable value of real property, all-risk coverage for
personal property, business interruption coverage, worker’s compensation
insurance, and comprehensive general liability and products liability insurance.
Co-insurance is not permitted and in no event shall the deductible related to
liability and products liability insurance exceed an amount reasonably
satisfactory to Lender. The Loan Parties also shall maintain flood insurance
covering any real properties located in flood zones. The Loan Parties shall
provide to the Lender, upon its request and no less often than annually, a
detailed list and evidence satisfactory to the Lender of their insurance
carriers and coverage. Insurance policies shall name the Lender as additional
insured with respect to liability policies and mortgagee and/or lender loss
payee on other policies, as its interests may appear, and all policies shall
provide for prior notice of cancellation to the Lender.

6.4              Maintenance of Business Assets. At all times maintain,
preserve, protect, and keep the Loan Parties’ and Subsidiaries’ material
properties and assets in good repair, working order, and condition and, from
time to time, make all needful and proper repairs, renewals, replacements,
betterments and improvements thereto, in each case in the ordinary course of
business and consistent with past practices and subject to ordinary wear and
tear and asset dispositions permitted by this Agreement.

6.5              Performance and Payment of Obligations. Pay or discharge all
Material Indebtedness and all other material liabilities and obligations, for
which each Loan Party and Subsidiary is obligated before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Loan Party or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.
Perform, and cause their

46

 

Subsidiaries to perform, all of their respective obligations under the terms of
each agreement, contract or instrument by which they are bound (taking into
account any grace, notice, or cure periods applicable thereto), except in each
case such non-performances as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

6.6              Notification of Material Changes, Judgments. Notify the Lender
promptly, but in any event within five (5) Business Days or such shorter period
as specified below, with respect to them or their Subsidiaries of:

(a)               any event, circumstance, or condition that has had or could
reasonably be expected to have a Material Adverse Effect;

(b)               receipt of any notice of any investigation by any Governmental
Authority or any litigation commenced or threatened against any Loan Party that
(i) seeks damages in excess of $100,000, (ii) seeks injunctive relief, (iii) is
asserted or instituted against any Plan, its fiduciaries or its assets, (iv)
alleges criminal misconduct by any Loan Party, (v) alleges the violation of any
law regarding, or seeks remedies in connection with, any Environmental Laws;
(vi) contests any tax, fee, assessment, or other governmental charge in excess
of $100,000, or (vii) involves any product recall;

(c)               the occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

(d)               any Lien (other than Permitted Encumbrances) or claim made or
asserted against any of the Collateral, other than claims asserted in the
ordinary course of business, which do not in any one instance or the aggregate
exceed $200,000;

(e)               any loss, damage, or destruction to, or taking by eminent
domain of, the Collateral, in one occurrence or a series of occurrences, in the
amount of $200,000 or more, whether or not covered by insurance;

(f)                any and all default notices received under or with respect to
any leased location or public warehouse where a material amount of Collateral is
located (which shall be delivered within two Business Days after receipt
thereof);

(g)               any amendment to the Borrower’s written distribution
agreements that has or could reasonably be expected to have a Material Adverse
Effect, together with a copy of each such amendment;

(h)               the fact that a Loan Party or Subsidiary has entered into a
Swap Agreement or an amendment to a Swap Agreement, together with copies of all
agreements evidencing such Swap Agreement or amendments thereto (which shall be
delivered within two Business Days);

(i)                 the existence of any Default of which any Loan Party has
actual knowledge;

(j)                 the filing of any patents or trademark registrations by any
Loan Party or Subsidiary;

47

 

(k)               any change in any Loan Party’s or Subsidiary’s respective
name, identity, jurisdiction of organization, organizational structure, or
Organizational Documents;

(l)                 any change in the ownership of any Subsidiary’s Equity
Interests; and/or

(m)             the acquisition or formation of any new Subsidiary and, in each
such case, its name, jurisdiction of formation, and the ownership of its Equity
Interests.

6.7              Existence; Franchises; Permits; Laws.

(a)               Preserve and keep in full force and effect their and their
Subsidiaries’ existence and all franchises, permits, licenses and other
authority as are necessary to enable them to conduct each of their business as
being conducted on the date of this Agreement; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 7.3.

(b)               Comply and cause their Subsidiaries to comply in all material
respects with all laws, regulations and requirements now in effect or hereafter
promulgated by any properly constituted Governmental Authority having
jurisdiction over them.

6.8              Business Activities. Engage in such businesses so that, taken
as a whole, they and their Subsidiaries remain principally engaged in the
activities of the Loan Parties and Subsidiaries as of the date hereof or any
business or activity that is reasonably similar thereto or a reasonable
extension, development, or expansion thereof or ancillary thereto.

6.9              Subsidiaries.

(a)               Subject to applicable law and Section 6.9(b), each Loan Party
shall, unless the Lender otherwise consents, cause each of its Domestic
Subsidiaries formed or acquired after the date of this Agreement in accordance
with the terms of this Agreement and each Subsidiary that acquires sufficient
assets to become a Domestic Subsidiary after the date of this Agreement to
become a Loan Party by executing a Loan Guaranty and security agreements in form
and content reasonably acceptable to Lender. Upon execution and delivery
thereof, each such Person (i) shall automatically become a Loan Guarantor
hereunder and thereupon shall have all of the rights, benefits, duties, and
obligations in such capacity under the Loan Documents and (ii) will grant Liens
to the Lender, in any property of such Loan Party which constitutes Collateral.

(b)               Each Loan Party will cause (i) 100% of the issued and
outstanding Equity Interests of each of its Domestic Subsidiaries and (ii) 65%
(or such greater percentage that, due to a change in applicable law after the
date hereof, (A) could not reasonably be expected to cause the undistributed
earnings of such foreign Subsidiary as determined for U.S. federal income tax
purposes to be treated as a deemed dividend to such foreign Subsidiary’s U.S.
parent and (B) could not reasonably be expected to cause any material adverse
tax consequences) of the issued and outstanding Equity Interests entitled to
vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the
issued and outstanding Equity Interests not entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2) in each foreign Subsidiary directly owned
by the Borrower or any Domestic Subsidiary to be subject at all times to a first
priority, perfected Lien in

48

 

favor of the Lender pursuant to the terms and conditions of the Loan Documents
or other security documents as the Lender shall reasonably request.

(c)               Without limiting the foregoing, each Loan Party will, and will
cause each Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Lender such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings and other documents and such
other actions or deliveries of the type required by Section 5.1, as applicable),
which may be required by law or which the Lender may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
against such Loan Party’s Collateral, created or intended to be created by the
Security Documents, all at the expense of the Loan Party which owns such
Collateral.

6.10          Shareholder and Officer Loans. Provide to the Lender subordination
agreements in form satisfactory to the Lender covering any loans or other
similar financial accommodations to any Loan Party from any of their
shareholders, employees, officers, directors, of other Affiliates; provided,
however, nothing in this Section 6.10 shall be deemed to be a consent to any
transaction made in violation of Section 7.3.

6.11          Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for purposes described herein. No part of the proceeds of any
Loan and no Letter of Credit will be used, whether directly or indirectly, (i)
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X or (ii) to make any Acquisition other than
Permitted Acquisitions.

6.12          Further Assurances. Cooperate with the Lender and execute such
further instruments and documents as the Lender shall reasonably request to
carry out the transactions contemplated by this Agreement and the other Loan
Documents, including all documents, agreements, notices and other items
necessary or desirable to assure that the Lender shall have at all times a Lien
with a first priority, subject to exceptions permitted by this Agreement, in all
properties and assets of the Loan Parties. If any material assets (other than
any real property or improvements thereto or any interest therein) are acquired
by a Loan Party after the Closing Date (other than assets constituting
Collateral under the Security Documents that become subject to the Lien in favor
of the Lender upon acquisition thereof), the Borrower will notify the Lender,
and, if requested by the Lender, the Borrower will cause such assets to be
subjected to a Lien securing the Obligations and will take, and cause the Loan
Parties to take, such actions as shall be necessary or reasonably requested by
the Lender to grant and perfect such Liens, all at the expense of the Borrower.

6.13          Deposits; Banking Services. The Loan Parties will cause the Lender
to be their principal depository and disbursement bank and maintain Lender as
such thereafter, including for the maintenance of operating, administrative,
cash management, collection activity, and other deposit accounts for the conduct
of its business subject, however, to Lender’s ability to provide such services
on commercially reasonable terms.

49

 



ARTICLE 7 - NEGATIVE COVENANTS

So long as any Obligations shall be outstanding, or this Agreement shall remain
in effect, unless the Lender otherwise consents in writing, none of the Loan
Parties shall, or permit any Subsidiary to, directly or indirectly:

7.1              Indebtedness. Create, incur or suffer to exist any
Indebtedness, except:

(a)               the Obligations incurred by it;

(b)               Indebtedness existing on the date hereof and set forth in
Schedule 7.1 and extensions, renewals and replacements of any such Indebtedness
in accordance with Section 7.1(f);

(c)               Indebtedness of the Borrower to any Subsidiary and of any
Subsidiary to the Borrower or any other Subsidiary, provided that (i)
Indebtedness of any Subsidiary that is not a Loan Party to the Borrower or to
any Subsidiary that is a Loan Party shall be subject to Section 7.4(e), (ii)
Indebtedness of the Borrower to any Subsidiary and Indebtedness of any
Subsidiary that is a Loan Party to any Subsidiary that is not a Loan Party shall
be subordinated to the Obligations on terms reasonably satisfactory to the
Lender, and (iii) Indebtedness of any Subsidiary to any Loan Party or the
Borrower shall be evidenced by an intercompany note (which may be a master grid
note) delivered to the Lender with an endorsement or allonge, as Collateral;

(d)               Guarantees by the Borrower of Indebtedness of any Subsidiary
and by any Subsidiary of Indebtedness of the Borrower or any other Subsidiary,
provided that (i) the Indebtedness so Guaranteed is permitted by this Section
7.1, (ii) Guarantees by the Borrower or any Subsidiary that is a Loan Party of
Indebtedness of any Subsidiary that is not a Loan Party shall be subject to the
provision to Section 7.4(f) and (iii) Guarantees permitted under this Section
7.1(d) shall be subordinated to any Obligations of the applicable Subsidiary on
the same terms as the Indebtedness so Guaranteed is subordinated to the
Obligations;

(e)               Indebtedness of the Borrower or any Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets (whether or not constituting purchase money Indebtedness), including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness in accordance with Section 7.1(f); provided that (i) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this Section 7.1(e) shall not
exceed $100,000 in principal amount or, when combined with the principal amount
of the Indebtedness permitted by Section 7.1(b), $200,000 in principal amount,
in each case at any time outstanding;

(f)                Indebtedness which represents an extension, refinancing, or
renewal of any of the Indebtedness described in Sections 7.1(b) and 7.1(e);
provided that, (i) the principal amount or interest rate of such Indebtedness is
not increased above the maximum amount of such Indebtedness then or previously
permitted hereunder, (ii) any Liens securing such Indebtedness are not extended
to any additional property of any Loan Party, (iii) no Loan Party that is not
originally obligated with respect to repayment of such Indebtedness is required
to become

50

 

obligated with respect thereto, (iv) such extension, refinancing or renewal does
not result in a shortening of the average weighted maturity of the Indebtedness
so extended, refinanced or renewed, (v) the terms of any such extension,
refinancing, or renewal are not less favorable to the obligor thereunder than
the original terms of such Indebtedness and (iv) if the Indebtedness that is
refinanced, renewed, or extended was subordinated in right of payment to the
Obligations, then the terms and conditions of the refinancing, renewal, or
extension Indebtedness must include subordination terms and conditions that are
at least as favorable to the Lender as those that were applicable to the
refinanced, renewed, or extended Indebtedness;

(g)               Indebtedness owed to any person providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, pursuant to reimbursement or indemnification
obligations to such person, in each case incurred in the ordinary course of
business; and

(h)               Indebtedness of the Borrower or any Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business.

7.2              Liens. Create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

(a)               Liens created pursuant to any Loan Document;

(b)               Permitted Encumbrances;

(c)               any Lien on any property or asset of the Borrower or any
Subsidiary existing on the Closing Date and set forth in Schedule 7.2; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or Subsidiary and (ii) such Lien shall secure only those obligations
which it secures on the date hereof and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof, above the
maximum amount of such Indebtedness then or previously permitted hereunder;

(d)               Liens on fixed or capital assets acquired, constructed or
improved by the Borrower or any Subsidiary; provided that (i) such security
interests secure Indebtedness permitted by Section 7.1(e), (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of the
Borrower or Subsidiary;

(e)               Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the Uniform Commercial Code in effect in the
relevant jurisdiction covering only the items being collected upon;

(f)                Liens arising out of sale and leaseback transactions
permitted by Section 7.6; and

51

 

(g)               Liens granted by a Subsidiary that is not a Loan Party in
favor of the Borrower or another Loan Party in respect of Indebtedness owed by
such Subsidiary.

7.3              Fundamental Changes.

(a)               Merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Event of Default shall have occurred and be continuing (i) any Person may
merge into the Borrower in a transaction in which the surviving entity is the
Borrower, (ii) any Person (other than Borrower) may merge into any Subsidiary in
a transaction in which the surviving entity is a Subsidiary and, if any party to
such merger is a Subsidiary that is a Loan Party, is or becomes a Subsidiary
that is Loan Party concurrently with such merger, and (iii) any Subsidiary that
is not a Loan Party may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lender; provided that any
such merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by Section
7.4; or

(b)               Engage to any material extent in any business other than
businesses of the type conducted by the Borrower and its Subsidiaries on the
date of execution of this Agreement and businesses reasonably related thereto.

7.4              Investments, Loans, Advances, Guarantees and Acquisitions.
Purchase, hold or acquire (including pursuant to any merger with any Person that
was not a Loan Party and a wholly owned Subsidiary prior to such merger) any
capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit (whether through
purchase of assets, merger or otherwise), except:

(a)               Permitted Investments, subject to control agreements in favor
of the Lender or otherwise subject to a perfected security interest in favor of
the Lender;

(b)               Permitted Acquisitions, subject to Lender’s receipt of any
Loan Guarantees and security agreements in favor of the Lender required pursuant
to Section 6.9;

(c)               investments in existence on the date of this Agreement and
described in Schedule 7.4;

(d)               investments by the Borrower and the Subsidiaries in Equity
Interests in their respective Subsidiaries, provided that (i) any such Equity
Interests held by a Loan Party shall be pledged pursuant to the Security
Documents (subject to the limitations applicable to common stock of a foreign
Subsidiary referred to in Section 6.9) and (ii) the aggregate amount of
investments by Loan Parties in Subsidiaries that are not Loan Parties (together
with outstanding intercompany loans permitted under clause (ii) to the proviso
to Section 7.4(e) and outstanding Guarantees permitted under the proviso to
Section 7.4(f)) shall not exceed $100,000 at any time outstanding (in each case
determined without regard to any write-downs or write-offs);

52

 

(e)               loans or advances made by the Borrower to any Subsidiary and
made by any Subsidiary to the Borrower or any other Subsidiary, provided that
(i) any such loans and advances made by a Loan Party shall be subject to the
Security Documents and shall be evidenced by a promissory note, endorsed and
delivered to the Lender and (ii) the amount of such loans and advances made by
Loan Parties to Subsidiaries that are not Loan Parties (together with
outstanding investments permitted under clause (ii) to the proviso to Section
7.4(d) and outstanding Guarantees permitted under the proviso to Section 7.4(f))
shall not exceed $100,000 at any time outstanding (in each case determined
without regard to any write-downs or write-offs);

(f)                Guarantees constituting Indebtedness permitted by Section
7.1, provided that the aggregate principal amount of Indebtedness of
Subsidiaries that are not Loan Parties that is Guaranteed by any Loan Party
shall (together with outstanding investments permitted under clause (ii) to the
proviso to Section 7.4(d) and outstanding intercompany loans permitted under
clause (ii) to the proviso to Section 7.4(e)) shall not exceed $100,000 at any
time outstanding (in each case determined without regard to any write-downs or
write-offs);

(g)               loans or advances made by a Loan Party to its employees on an
arms-length basis in the ordinary course of business consistent with past
practices for travel and entertainment expenses, relocation costs and similar
purposes;

(h)               investments in the form of Swap Agreements permitted by
Section 7.7;

(i)                 investments of any Person existing at the time such Person
becomes a Subsidiary of the Borrower or consolidates or merges with the Borrower
or any of the Subsidiaries (including in connection with a Permitted
Acquisition) so long as such investments were not made in contemplation of such
Person becoming a Subsidiary or of such merger;

(j)                 investments received in connection with the dispositions of
assets permitted by Section 7.5;

(k)               investments constituting deposits described in clauses (c) and
(d) of the definition of the term “Permitted Encumbrances”,

(l)                 investments of funds held pursuant to employee deferred
compensation plans, and

(m)             capital stock or other securities with a maximum aggregate value
or face amount not exceeding $100,000 at any time, acquired in connection with
the compromise, settlement or collection of accounts receivable and provided
there exists no Event of Default at such time.

7.5              Asset Sales. Sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will the Loan Parties
permit any Subsidiary to issue any additional Equity Interest in such Subsidiary
(other than to the Borrower or another Subsidiary in compliance with Section
7.4), except:

53

 

(a)               sales, transfers and dispositions of (i) inventory in the
ordinary course of business and (ii) used, obsolete, worn out or surplus
equipment or property in the ordinary course of business;

(b)               sales, transfers and dispositions to the Borrower or any
Subsidiary, provided that any such sales, transfers or dispositions involving a
Subsidiary that is not a Loan Party shall be made in compliance with Section
7.9;

(c)               sales, transfers and dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof;

(d)               sales, transfers and dispositions of investments permitted
Section 7.4;

(e)               sale and leaseback transactions permitted by Section 7.6; and

(f)                dispositions resulting from any casualty or other insured
damage to, or any taking under power of eminent domain or by condemnation or
similar proceeding of, any property or asset of the Borrower or any Subsidiary;

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by Sections 7.5(b) and 7.5(f)) shall be made
for fair value and for at least 75% cash consideration.

7.6              Sale and Sale Leaseback Transactions. Enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property sold or transferred, except for any such sale of any fixed or capital
assets by the Loan Parties or any Subsidiary that is made for cash consideration
in an amount not less than the fair value of such fixed or capital asset and is
consummated within 90 days after the Loan Party or such Subsidiary acquires or
completes the construction of such fixed or capital asset.

7.7              Swap Agreements. Enter into any Swap Agreement, except (a) Swap
Agreements entered into with or arranged by the Lender to hedge or mitigate
risks to which the Loan Party or any Subsidiary has actual exposure (other than
those in respect of Equity Interests of the Loan Parties or any of their
Subsidiaries), and (b) Swap Agreements entered into with or arranged by the
Lender in order to effectively cap, collar or exchange interest rates (from
fixed to floating rates, from one floating rate to another floating rate or
otherwise) with respect to any interest-bearing liability or investment of the
Borrower or any Subsidiary.

7.8              Restricted Payments; Certain Payments of Indebtedness.

(a)               Declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except:

(i)                 the Borrower may declare and pay dividends with respect to
its common stock payable solely in additional shares of its common stock, and,
with respect to its

54

 

preferred stock, payable solely in additional shares of such preferred stock or
in shares of its common stock,

(ii)              Subsidiaries may declare and pay dividends ratably with
respect to their Equity Interests,

(iii)            the Borrower may make Restricted Payments, during any fiscal
year, pursuant to and in accordance with stock option plans or other benefit
plans for management or employees of the Borrower and its Subsidiaries and ,

(iv)             provided no Default has occurred that has not been waived in
writing by the Lender, from and after September 30, 2020, at any time the
Leverage Ratio, calculated at end of the immediately preceding Fiscal Quarter is
less than 3:00 to 1:00, the Borrower may purchase stock of the Borrower and pay
cash dividends; provided, however, (A) such purchases and cash dividends (along
with any purchases or cash dividends made pursuant to Section 7.8(a)(iv)(A))
shall not exceed (A1) an aggregate amount of $10,000,000 from and after the
Closing Date, and (B2) an aggregate of $3,000,000 in any Fiscal Year., and (B)
any shares repurchased from the “net share” calculations under the Borrower’s
2003 Incentive Plan (including stock options and LTIP share awards) up to an
amount of $2,500,000 during any Fiscal Year shall be excluded from this
covenant,

(b)               Make or agree to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on any Indebtedness, or any payment or
other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:

(i)                 payment of Indebtedness created under the Loan Documents;

(ii)              payment of regularly scheduled interest and principal payments
as and when due in respect of any Indebtedness, other than payments in respect
of the Subordinated Indebtedness prohibited by the subordination provisions
thereof;

(iii)            refinancings of Indebtedness to the extent permitted by Section
7.1; and

(iv)             payment of secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness.

7.9              Transactions with Affiliates. Sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:

(a)               transactions that (i) are in the ordinary course of business
and (ii) are at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties,

55

 

(b)               transactions between or among the Borrower and any Subsidiary
that is a Loan Party not involving any other Affiliate,

(c)               any investment permitted by Section 7.4,

(d)               any Indebtedness permitted under Section 7.1,

(e)               any Restricted Payment permitted by Section 7.8,

(f)                loans or advances to employees permitted under Section 7.4,

(g)               the payment of reasonable fees to directors of the Borrower or
any Subsidiary who are not employees of the Borrower or any Subsidiary, and
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers, employees or former employees of the
Borrower or its Subsidiaries in the ordinary course of business, and

(h)               any issuances of securities or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment agreements, stock options and stock ownership plans approved by the
Borrower’s board of directors.

7.10          Restrictive Agreements. Directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon: (a) the ability of such Loan Party or any of its
Subsidiaries to create, incur or permit to exist any Lien upon any of its
property or assets, or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to any shares of its capital stock or to make
or repay loans or advances to the Borrower or any other Subsidiary or to
Guarantee Indebtedness of the Borrower or any other Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by any Loan Document, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 7.10 (and shall
not apply to any extension or renewal of, or any amendment or modification that
does not expand the scope of, any such restriction or condition), (iii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (v) clause
(a) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof.

7.11          Amendment of Material Documents. Amend, modify or waive any of its
rights under (a) agreement relating to any Subordinated Indebtedness, (b) its
Organizational Documents or (c) any written distribution agreement of the
Borrower to the extent any such amendment, modification or waiver would be
adverse to the Lender.

56

 



ARTICLE 8 - FINANCIAL COVENANTS

So long as any Obligations shall be outstanding or this Agreement remains in
effect, unless the Lender otherwise consents in writing:

8.1              Leverage Ratio. The Borrower will not permit as of the end of
each Fiscal Quarter, the Leverage Ratio (with Total Funded Indebtedness measured
at the end of such Fiscal Quarter and EBITDA determined for the period of four
consecutive Fiscal Quarters then ending), to be equal to or greater than 3.00 to
1.00.the ratios set forth below for the time periods indicated:

Fiscal Quarter Ending Approximately Required Maximum Leverage Ratio September
30, 2020 < 5.00:1.00 December 31, 2020 < 5.50:1.00 March 31, 2021 < 7.00:1.00
June 30, 2021 < 4.00:1.00 September 30, 2021 and thereafter < 3.00:1.00

 

8.2              Fixed Charge Coverage Ratio. The Borrower will not permit as of
the end of each Fiscal Quarter, the Fixed Charge Coverage Ratio, determined for:

(a)               For the trailing twelve-month period ending September 30,
2020, to be less than 0.65:1.00,

(b)               For the period commencing October 1, 2020 and ending December
31, 2020, to be less than 1.25:1.00,

(c)               For each of the four Fiscal Quarters thencommencing January 1,
2021 and ending December 31, 2021, and measured solely for each such Fiscal
Quarter, to be less than 1.15 to 1.001.50:1.00. and

(d)               For each Fiscal Quarter thereafter, measured on a trailing
twelve (12) month basis, to be less than 1.15:1.00.

(a)8.3        Capital Expenditures. The Borrower will not make Capital
Expenditures in excess of $5,500,000 for the Fiscal Year ending March 31, 2021.

 

ARTICLE 9 - ENVIRONMENTAL MATTERS; INDEMNIFICATION

9.1              Environmental Representations. Except as set forth in Schedule
9.1:

(a)               to the best knowledge of the Loan Parties, the Improvements
are not being and have not been used for, and none of the Loan Parties is
engaged in, the storage, treatment, generation, transportation, processing,
handling, production or disposal of any Hazardous Substance except in compliance
with all Environmental Laws such that there is no Material Adverse Effect;

57

 

(b)               to the best knowledge of the Loan Parties, underground storage
tanks are not and have not been located on the Improvements except in compliance
with all Environmental Laws;

(c)               to the best knowledge of the Loan Parties, the soil, subsoil,
bedrock, surface water and groundwater of the Improvements are free of any
Hazardous Substances;

(d)               to the best knowledge of the Loan Parties, there has been no
Release, nor is there the threat of a Release, of any Hazardous Substance on, at
or from the Improvements or any property adjacent to the Improvements which
through soil, subsoil, bedrock, surface water or groundwater migration could
come to be located on the Improvements, and no Loan Party has received any form
of notice or inquiry from any federal, state or local governmental agency or
authority, any operator, tenant, subtenant, licensee or occupant of the
Improvements or any property adjacent to or within the immediate vicinity of the
Improvements or any other Person with regard to a Release or the threat of a
Release of any Hazardous Substance on, at or from the Improvements or any
property adjacent to the Improvements;

(e)               all Environmental Permits relating to the Loan Parties and the
Improvements have been obtained and are in full force and effect, and no event
has occurred with respect to any of the Loan Parties or the Improvements which,
with the passage of time or the giving of notice, or both, would constitute a
violation of any applicable Environmental Law or non-compliance with any
Environmental Permit; there are no agreements, consent orders, decrees,
judgments, license or permit conditions or other orders or directives of any
federal, state or local court, governmental agency or authority relating to the
past, present or future ownership, use, operation, sale, transfer or conveyance
of the Improvements which require any change in the present condition of the
Improvements or any work, repairs, construction, containment, clean up,
investigations, studies, removal or other remedial action or capital
expenditures with respect to the Improvements; and

(f)                there are no actions, suits, claims or proceedings, pending
or, to the knowledge of Loan Parties, threatened, which could cause the
incurrence of expenses or costs of any name or description or which seek money
damages, injunctive relief, remedial action or any other remedy that arise out
of, relate to or result from (i) a violation or alleged violation by any Loan
Party of any applicable Environmental Law or non-compliance or alleged
non-compliance with any Environmental Permit, (ii) the presence of any Hazardous
Substance or a Release or the threat of a Release of any Hazardous Substance on,
at or from the Improvements or any property adjacent to the Improvements or
(iii) exposure to any Hazardous Substance to the extent the same arises from the
Improvements or business or operations of any Loan Party.

9.2              Environmental Compliance. The Loan Parties shall:

(a)               comply with, and shall cause all operators, tenants,
subtenants, licensees and occupants of the Improvements to comply with, in all
material respects all applicable Environmental Laws and shall obtain and comply
with, and shall cause all operators, tenants, subtenants, licensees and
occupants of the Improvements to obtain and comply with, in all material
respects all Environmental Permits;

58

 

(b)               promptly provide Lender with a copy of all notifications which
any Loan Party gives or receives with respect to any past or present material
Release or the threat of a material Release of a Hazardous Substance on, at or
from the Improvements or any property adjacent to the Improvements or by any
Loan Party, except where such Release or threat of Release is in compliance in
all material respects with Environmental Laws or Environmental Permits;

(c)               at reasonable times allow the Lender and its officers,
employees, agents, representatives, contractors and subcontractors reasonable
access after reasonable prior notice to the Improvements for the purposes of
ascertaining compliance with Environmental Laws and site conditions, including,
but not limited to, subsurface conditions;

(d)               deliver promptly to the Lender: (i) copies of any documents
regarding alleged material, or actual, noncompliance with or liability under
Environmental Permits or Environmental Laws received from the United States
Environmental Protection Agency, or any other Governmental Authority concerning
the operations of any of the Loan Parties or the Improvements; and (ii) copies
of any documents regarding alleged material, or actual, noncompliance with
Environmental Permits or Environmental Laws submitted by any of the Loan Parties
to the United States Environmental Protection Agency, or any other Governmental
Authority concerning its operations or the Improvements; and,

(e)               if at any time the Lender obtains any reasonable evidence or
information which suggests that a material environmental problem may exist with
respect to any of the Loan Parties or any of the Improvements, at the Lender’s
request provide to the Lender an environmental inspection and audit report
regarding alleged or actual material noncompliance with Environmental Permits or
Environmental Laws prepared by an environmental engineer or other qualified
person reasonably acceptable to the Lender at Borrower’s expense. If such audit
report indicates the presence of any Hazardous Substance or a Release or the
threat of a Release of any Hazardous Substance by any of the Loan Parties or on,
at or from the Improvements, the Loan Parties shall promptly undertake and
diligently pursue to completion all legally required investigative, containment,
removal, clean up and other remedial actions, using methods recommended by the
engineer or other person who prepared said audit report or a person that is
reasonably acceptable to Lender selected by the Loan Parties that is otherwise
qualified to make such recommendations, and all of which actions shall be
acceptable under Environmental Laws.

9.3              Indemnity. Borrower agrees to, and agrees to cause the Loan
Parties to, indemnify, defend and hold harmless the Lender from and against any
and all liabilities, claims, damages, penalties, expenditures, losses or
charges, including, but not limited to, all costs of investigation, monitoring,
legal representation, remedial response, removal, restoration or permit
acquisition of any kind whatsoever, which may now or in the future be
undertaken, suffered, paid, awarded, assessed, or otherwise incurred by the
Lender (or any other Person affiliated with the Lender or representing or acting
for the Lender or at the Lender’s behest, or with a claim on the Lender or to
whom the Lender has liability or responsibility of any sort related to this
Section 9.3) relating to, resulting from or arising out of (a) the use of the
Improvements for the storage, treatment, generation, transportation, processing,
handling, production or disposal of any Hazardous Substance or as a landfill or
other waste disposal site, (b) the presence of any Hazardous Substance or a
Release or the threat of a Release of any Hazardous Substance on, at or from the
Improvements, (c) the failure to promptly undertake and diligently pursue to
completion all

59

 

reasonably appropriate or legally required investigative, containment, removal,
clean up and other remedial actions with respect to a Release or the threat of a
Release of any Hazardous Substance on, at or from the Improvements, (d) human
exposure to any Hazardous Substance, noises, vibrations or nuisances of whatever
kind to the extent the same arise from the condition of the Improvements or the
ownership, use, operation, sale, transfer or conveyance thereof, (e) a violation
of any applicable Environmental Law, (f) non-compliance with any Environmental
Permit or (g) a material misrepresentation or inaccuracy in any representation
or warranty or a material breach of or failure to perform any covenant made by
Borrower in this Agreement. Such costs or other liabilities incurred by the
Lender or other Person described in this Section 9.3 shall be deemed to include,
without limitation, any sums which the Lender deems necessary or desirable to
expend to protect its Liens.

9.4              No Limitation. The liability of the Borrower and Loan Parties
under this Article 9 shall in no way be limited, abridged, impaired or otherwise
affected by (a) any amendment or modification of this Agreement or any other
document relating to the Obligations by or for the benefit of the Loan Parties
or any subsequent owner of the Improvements except for an amendment or
modification which expressly refers to this Article 9, (b) any extensions of
time for payment or performance required by this Agreement or any other document
relating to the Obligations, (c) the release of any of the Loan Parties or any
other person from the performance or observance of any of the agreements,
covenants, terms or conditions contained in this Agreement or any other document
relating to the Obligations by operation of law, the Lender’s voluntary act or
otherwise, (d) the invalidity or unenforceability of any of the terms or
provisions of this Agreement or any other document relating to the Obligations,
(e) any exculpatory provision contained in this Agreement or any other document
relating to the Obligations limiting the Lender’s recourse to property
encumbered by any mortgage or to any other security or limiting the Lender’s
rights to a deficiency judgment against any Loan Party, (f) any applicable
statute of limitations, (g) any investigation or inquiry conducted by or on
behalf of the Lender or any information which the Lender may have or obtain with
respect to the environmental or ecological condition of the Improvements, (h)
the sale, assignment or foreclosure of any interest in collateral for the
Obligations, (i) the sale, transfer or conveyance of all or part of the
Improvements, (j) the dissolution and liquidation of any Loan Party, (k) the
death or legal incapacity of any individual, (l) the release or discharge, in
whole or in part, of any Loan Party in any bankruptcy, insolvency,
reorganization, arrangement, readjustment, composition, liquidation or similar
proceeding, or (m) any other circumstances which might otherwise constitute a
legal or equitable release or discharge of any Loan Party, in whole or in part.

9.5              Survival. Notwithstanding anything to the contrary contained
herein, the liability and obligations of the Loan Parties under Section 9.3
shall survive the discharge, satisfaction or assignment of this Agreement and
the payment in full of all of the Obligations, unless such liability and
obligations are terminated with express reference to this Section 9.5.

9.6              Investigations. If a Default occurs pursuant to this Agreement
or any other Loan Document, the Lender or its designee shall have the right,
upon reasonable notice to the Borrower, to enter upon the Improvements and
conduct such tests, investigation and sampling, including, but not limited to,
installation of monitoring wells, as shall be reasonably necessary for the
Lender to determine whether any disposal of Hazardous Substances has occurred
on, at or near the Improvements. The costs of all such tests, investigations and
samplings shall be considered as

60

 

additional Obligations secured by the Collateral and shall become immediately
due and payable without notice and with interest thereon at the highest rate
then borne by any of the Obligations.

9.7              No Warranty Regarding Information. Borrower agrees that Lender
has no duty to warn any of the Loan Parties or any other Person about any actual
or potential environmental contamination or other problem that may have become
apparent or will become apparent to the Lender.

ARTICLE 10 - DEFAULTS

10.1          Defaults. The following events (hereinafter called “Events of
Default”) shall constitute “Events of Default” under this Agreement:

(a)               the Borrower shall fail to pay any principal of any Loan or
any Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise;

(b)               the Borrower shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in Section 10.1(a))
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;

(c)               any representation or warranty made or deemed made by or on
behalf of any Loan Party or any Subsidiary in or in connection with this
Agreement or any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any Loan
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been materially incorrect when made or deemed made; provided,
however, if any Event of Default under this Section 10.1(c) occurs on account of
a misrepresentation made in good faith under Section 4.19 hereof, the Borrower
shall have 30 consecutive days from the earlier of (i) the date the Borrower
becomes aware of the facts forming the basis of the Event of Default, or (ii)
the date notice of such Event of Default shall have been made to the Borrower by
the Lender, in which to take the steps necessary to remedy the underlying facts
and render the representation or warranty true and correct;

(d)               any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 6.6(a), Section 6.7(a) (with respect
to a Loan Party’s existence) or 6.11, or in Article 7;

(e)               any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those which
constitute a default under another Section of this Article 10), and such failure
shall continue unremedied for a period of (i) 5 days after the earlier of such
breach or notice thereof from the Lender if such breach relates to terms or
provisions of Section 6.1, 6.3, 6.4, 6.5, 6.6 (other than Section 6.6(a)), 6.7,
or 6.9 of this Agreement or (ii) 15 days after the earlier of such breach or
notice thereof from the Lender if such breach relates to terms or provisions of
any other Section of this Agreement;

61

 

(f)                any Loan Party or any Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable,
unless such failure is being contested in compliance with Section 6.5;

(g)               any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this Section 10.1(g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;

(h)               an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of a Loan Party or any Subsidiary of any Loan Party or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or any Subsidiary of any Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i)                 any Loan Party or any Subsidiary of any Loan Party shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in Section 10.1(h), (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for such Loan Party or Subsidiary of any Loan
Party or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding, (v)
make a general assignment for the benefit of creditors or (vi) take any action
for the purpose of effecting any of the foregoing;

(j)                 any Loan Party or any Subsidiary of any Loan Party shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;

(k)               one or more judgments for the payment of money in an aggregate
amount in excess of $500,000 shall be rendered against any Loan Party, and the
same shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets with an aggregate
market value in excess of $200,000 of any Loan Party or to enforce any such
judgment or any Loan Party shall fail within 30 days to discharge one or more
non-monetary judgments or orders which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, which judgments or
orders, in any such case, are not stayed on appeal or otherwise being
appropriately contested in good faith by proper proceedings diligently pursued;

62

 

(l)                 an ERISA Event shall have occurred that, in the opinion of
the Lender, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m)             a Change in Control shall occur;

(n)               the occurrence of any “default”, as defined in any Loan
Document (other than this Agreement) or the breach of any of the terms or
provisions of any Loan Document (other than this Agreement), which default or
breach continues beyond any period of grace therein provided, provided if such
default is on account of a default by a Loan Party other than the Borrower, that
such default also could reasonably be expected to have a Material Adverse
Effect;

(o)               any Loan Guaranty shall fail to remain in full force or effect
or any action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Loan Guaranty, or any Loan Guarantor shall fail to
comply with any of the terms or provisions of the Loan Guaranty to which it is a
party and such could reasonably be expected to have a Material Adverse Effect,
or any Loan Guarantor shall deny that it has any further liability under the
Loan Guaranty to which it is a party, or shall give notice to such effect;

(p)               any Security Document shall for any reason fail to create a
valid and perfected first priority security interest in any Collateral
appropriately described therein and purported to be covered thereby, after any
applicable cure period as set forth in Section 10.1(c), except as permitted by
the terms of any Collateral Document, or any Collateral Document shall fail to
remain in full force or effect or any action shall be taken to discontinue or to
assert the invalidity or unenforceability of any Collateral Document, or there
shall exist a default under any Collateral Document beyond any applicable notice
or cure period, provided if such default is on account of a default by a Loan
Party other than the Borrower, that such default also could reasonably be
expected to have a Material Adverse Effect;

(q)               any material provision of any Loan Document for any reason
ceases to be valid, binding and enforceable in accordance with its terms (or any
Loan Party shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);
or

(r)                any event of default occurs and is continuing beyond any
applicable grace and cure periods with respect to any obligation, that is not
pursuant to the Loan Documents, of any Loan Party to Lender.

10.2          Remedies.

(a)               If any one or more Events of Default listed in Section 10.1(h)
or Section 10.1(i) occur and are not waived in writing by the Lender, (a) the
Revolving Credit Commitment and any further obligations of the Lender shall be
deemed to be automatically and without need for further action terminated, and
(b) all Obligations of the Borrower to the Lender, automatically and without
need for further action, shall become forthwith due and payable without
presentment, demand, protest, or other notice of any kind, all of which are
hereby expressly waived. If any one or more Events of Default other than those
listed in Section 10.1(h) or Section 10.1(i) occur, the

63

 

Lender may, at its option, take either or both of the following actions at the
same or different times: (i) terminate the Revolving Credit Commitment and any
obligations of the Lender, and (ii) declare all Obligations of the Borrower to
the Lender, automatically and without need for further action, to be forthwith
due and payable without presentment, demand, protest, or other notice of any
kind, all of which are hereby expressly waived.

(b)               In case any such Events of Default shall occur and are not
waived by the Lender, the Lender shall be entitled to recover judgment against
the Borrower for all Obligations of the Borrower to the Lender either before, or
after, or during the pendency of any proceedings for the enforcement, of any
Security Document and, in the event of realization of any funds from any
security or guarantee and application thereof to the payment of the Obligations
due, the Lender shall be entitled to enforce payment of and recover judgment for
all amounts remaining due and unpaid on such Obligations.

(c)               The Lender shall be entitled to exercise any other legal or
equitable right which it may have, and may proceed to protect and enforce its
rights by any other appropriate proceedings, including action for the specific
performance of any covenant or agreement contained in this Agreement and the
Loan Documents.

(d)               In case any such Events of Default shall occur and not be
waived by the Lender, the Lender may require the Borrower to deposit as cash
collateral in a cash collateral account maintained with Lender an amount equal
to one hundred five percent (105%) of the maximum amount currently or at any
time thereafter available to be drawn under outstanding Letters of Credit.

ARTICLE 11 - MISCELLANEOUS

11.1          Waiver, Cumulative Rights. No delay or failure of the Lender to
exercise any right, remedy, power or privilege hereunder shall impair the same
or be construed to be a waiver of the same or of any Event of Default or an
acquiescence therein. No single or partial exercise of any right, remedy, power
or privilege shall preclude other or further exercise thereof by the Lender. All
rights, remedies, powers, and privileges herein conferred upon the Lender shall
be deemed cumulative and not exclusive of any others available. No waiver of any
provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
Section 11.12, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Event of Default, regardless of
whether the Lender may have had notice or knowledge of such Event of Default at
the time.

11.2          Survival. All representations and warranties contained herein
shall survive the execution and delivery of this Agreement and the execution and
delivery of the Loan Documents. All indemnity and reimbursement obligations
provided in this Agreement shall survive the discharge, satisfaction or
assignment of this Agreement and the payment in full of all of the Obligations
unless expressly released or waived by the Lender.

64

 

11.3          Setoff. The Lender, and each of its Affiliates, is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by Lender or any of its Affiliates to or for the credit or the
account of any Loan Party against any and all of the obligations of such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to Lender, irrespective of whether or not Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Loan Party may be contingent or unmatured or are owed to a branch or office
of Lender different from the branch or office holding such deposit or obligated
on such indebtedness. The rights of Lender and its Affiliates under this Section
11.3 are in addition to other rights and remedies (including other rights of
setoff) that Lender or its Affiliates may have. Lender agrees to notify the
Borrower promptly after any such setoff and application, provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

11.4          Notices.

(a)               Generally. Except in the case of notices and other
communications expressly permitted to be given by other means, all notices and
other communications provided for in the Loan Documents shall be in writing and
shall be delivered by hand, sent by overnight courier service, mailed by
certified or registered mail or sent by telecopier (with a copy deposited in the
mail on the date of transmission) as follows:

If to the Lender:

Manufacturers and Traders Trust Company

3 City Center, 180 S. Clinton Avenue

Rochester, New York 14604

Attention: J. Theodore Smith, AdministrativeNicholas Synan, Vice President,
Corporate Banking

Telecopier: (585) 325-5105

 

with a copy to:

Harris Beach PLLC

99 Garnsey Road

Pittsford, New York 14534

Attention: Beth Ela WilkensJoshua A. Penner

Telecopier: (585) 419-8817419-8801

 

If to Loan Parties:

Transcat, Inc.

35 Vantage Point Drive

Rochester, New York 14624

Attention: Michael Tschiderer, Vice President of Finance

    and Chief Financial Officer

Telecopier: (585) 352-7788

 

65

 

with a copy to:

Harter Secrest & Emery LLP

One Bausch & Lomb Plaza

Rochester, New York 14604

Attention: James Jenkins

Telecopier: (585) 232-2152

 

Notices delivered by hand shall be deemed to have been given when received, when
sent by overnight courier service shall be deemed given the Business Day after
deposit with the courier marked for next Business Day delivery, when mailed by
certified or registered mail shall be deemed to have been given when received,
and when sent by telecopier shall be deemed to have been given when confirmation
of transmission has been received (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day).

(b)               Change of Address. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

11.5          Successors and Assigns. The provisions of the Loan Documents shall
be binding upon and inure to the benefit of, and shall be enforceable by, the
parties hereto and their respective successors and assigns; provided, however,
no Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Lender. Upon any transfer of
any Obligation or any interest therein any Lender may deliver or otherwise
transfer or assign to the holder any Collateral or guarantees for the
Obligation, which holder shall thereupon have all the rights of the Lender.

11.6          Indemnification by Borrower; Waiver of Consequential Damages.

(a)               The Borrower shall indemnify the Lender and its Affiliates,
directors, officers, employees, representatives, contractors, attorneys and
agents (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee including all allocated costs of in-house counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by any Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or the administration of hereof, (ii) any Loan or Letters of Credit or
the use or proposed use of the proceeds therefrom (including any refusal by the
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Loan Party, and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are

66

 

determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, if such Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. All payments due under this Section 11.6 shall be due not later
than five Business Days after demand therefor.

(b)               To the fullest extent permitted by applicable law, no Loan
Party shall assert, and hereby waive, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, any Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with the Loan Documents or
the transactions contemplated hereby or thereby.

11.7          Usury. The Loan Documents are hereby expressly limited so that in
no contingency or event whatsoever, whether by reason of acceleration or
maturity of the indebtedness evidenced hereby or otherwise, shall the amount
paid or agreed to be paid to Lender for the use or the forbearance of the
indebtedness evidenced hereby exceed the maximum permissible under applicable
law. As used in this Section 11.7, the term “applicable law” shall mean the law
in effect as of the date hereof, provided, however that in the event there is a
change in the law which results in a higher permissible rate of interest, then
the Loan Documents shall be governed by such new law as of its effective date.
If, under or from any circumstances whatsoever, fulfillment of any provision
hereof or of any of the Loan Documents at the time performance of such provision
shall be due, shall involve exceeding the limit of such validity prescribed by
applicable law, then the obligation to be fulfilled shall automatically be
reduced to the limits of such validity, and if under or from any circumstances
whatsoever the Lender should ever receive as interest an amount which would
exceed the highest lawful rate, such amount which would be excessive interest
shall be applied to the reduction of the principal balance evidenced hereby and
not to the payment of interest, or if all principal shall have been repaid in
full, refunded to Loan Party. This provision shall control every other provision
of all Loan Documents.

11.8          Severability. In the event that any one or more of the provisions
contained in this Agreement or any other Loan Document shall, for any reason, be
held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement or such other Loan Document, each of which shall be enforced to the
greatest legal extent originally intended.

11.9          Patriot Act. Lender hereby notifies the Loan Parties that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 signed
into law October 26, 2001 and for purposes of this Section 11.9 called the
“Patriot Act”), it is required to obtain, verify, and record information that
identifies the Loan Parties, which information includes the name and address of
the Loan Parties and other information that will allow Lender to identify the
Loan Parties in accordance with the Patriot Act. The Borrower agrees to,
promptly following a request by Lender, provide all such other documentation and
information that Lender requests in order to

67

 

comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

11.10      Confidentiality. The Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any permitted assignee of or participant in, or any prospective permitted
assignee of or participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Loan Parties and their
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 11.10 or (ii) becomes available to the Lender on a nonconfidential
basis from a source other than the Borrower; provided that (A) if the Lender is
required in any legal, regulatory or similar proceeding to disclose any
Information, the Lender will give the Borrower prompt written notice thereof so
that the Borrower may seek an appropriate protective order or waive the
requirements of this Section 11.10, (B) if Borrower does not provide such
protective order or waiver within the appropriate time limit, the Lender may
disclose the Information to such court or other tribunal strictly in accordance
with such requirement, and (C) the provisos in subclauses (A) and (B) shall not
apply to requests by bank and securities examiners having or claiming to have
authority to regulate or oversee the Lender’s business or that of its Affiliates
in connection with the exercise of such authority or claimed authority and not
involving any governmental, administrative or judicial process. For the purposes
of this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Lender on a nonconfidential basis prior to disclosure by the
Borrower. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

11.11      Counterparts; Effectiveness; Integration; Electronic Execution. The
Loan Documents may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single respective agreement.
Delivery of an executed counterpart of a signature page of a Loan Document by
telecopy or email attachment shall be effective as delivery of a manually
executed counterpart of this Agreement.

11.12      Entire Agreement; Amendment; Other Agreements. This Agreement and the
Loan Documents embody the entire agreement and understanding among the parties
and supersede all prior agreements and understandings relating to the subject
matter hereof. This Agreement embodies all commitments to lend between the
Lender and the Borrower with respect to the subject

68

 

matter hereof and supersedes any prior commitments. Neither this Agreement nor
any other Loan Document nor any provision hereof or thereof may be waived,
amended or modified except (i) in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Borrower and the Lender,
or (ii) in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Lender and the Loan Party or Loan
Parties that are parties thereto.

11.13      Governing Law; Jurisdiction.

(a)               Governing Law. This Agreement and the Loan Documents, together
with all of the rights and obligations of the parties hereto, shall be
construed, governed and enforced in accordance with the internal laws of the
State of New York, including Section 5-1401 of its General Obligations Law.

(b)               Jurisdiction. Each party irrevocably and unconditionally
submits, and the Borrower shall cause each other Loan Party to irrevocably and
unconditionally submit, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in Monroe County and
of the United States District Court of the Western District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees, and the Borrower shall cause each other Loan Party to
unconditionally agree, that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court. The Borrower
and Lender agree, and the Borrower shall cause each other Loan Party to agree,
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement or in any other Loan Document
shall affect any right that the Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or any other Loan Party or its properties in the courts of any
jurisdiction.

(c)               Waiver of Venue. Each of the parties irrevocably and
unconditionally waives, and the Borrower shall cause each other Loan Party to
irrevocably and unconditionally waive, to the fullest extent permitted by
applicable law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in Section 11.13(b). Each of
the parties hereto hereby irrevocably waives, and the Borrower shall cause each
other Loan Party to irrevocably waive, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d)               Service of Process. Each of the parties irrevocably consents,
and the Borrower shall cause each other Loan Party to irrevocably consent, to
service of process in the manner provided for notices in Section 11.4. Nothing
in this Agreement will affect the right of any such party to serve process in
any other manner permitted by applicable law.

(e)               WAIVER OF TRIAL BY JURY. LENDER AND EACH LOAN PARTY HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY

69

 

APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). LENDER AND EACH LOAN PARTY (i) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
11.13(e).

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives by their signatures below as of the date
first above written.

[Signature Pages Follow]

70

 

MANUFACTURERS AND TRADERS TRUST COMPANY

 

 



By: /s/ Nicholas Synan    

J. Theodore Smith

    Nicholas Synan    

Administrative Vice President

                    TRANSCAT, INC.                     By: /s/ Michael
Tschiderer     Michael Tschiderer     Vice President of     Finance and Chief
Financial Officer  



 

 

 

Signature Page – Credit Facility Agreement

 

 

EXHIBIT A
FORM OF COMPLIANCE CERTIFICATE

TRANSCAT, INC.
COMPLIANCE CERTIFICATE

As of ______________

Definitions used in this Certificate have the meanings given to them in the
Amended and Restated Credit Facility Agreement (“Credit Agreement”) dated )
October 30, 2017, as amended.

In connection with the [quarterly consolidated financial statements (“Quarterly
Statements”) / annual consolidated financial statements (“Annual Statements”)]
delivered to the Lender for the period ended [_______________________]
(“Applicable Quarter” / “Applicable Year”] / [fourth Fiscal Quarter ended
[______________]), as required by Section 6.1(c) of the Credit Agreement I
hereby certify that:

(a)       [Note: clause (a) not required for 4th Quarter Certificate][The Annual
Statements / The Quarterly Statements, subject to the absence of footnote
disclosure and normal year-end audit adjustments] (i) fairly present in all
material respects the consolidated] financial condition of the Borrower as of
the last day of the [Applicable Year / Applicable Quarter], and the consolidated
results of operations and cash flows of the Borrower for such period and (ii)
excepting the cash flows, have been prepared in accordance with GAAP (or a
reconciliation statement has been delivered together therewith conforming such
consolidated financial statements to GAAP).

(b)       [No Default has occurred and is continuing and no Event of Default
that has not been waived in writing by the Lender has occurred. / A Default has
occurred and is continuing or an Event of Default that has not been waived in
writing by the Lender has occurred, the nature of such Default or Event of
Default is _________________________, such Default has existed and been
continuing or Event of Default has existed during the period
_________________________, and the Borrower has taken and/or proposes to take
the following actions with respect thereto: ______________________________.]

(c)       Set forth below is a schedule of the computations determining
compliance with the covenants contained in Article 8 of the Credit Agreement,
which calculations are correct and accurately reflect the consolidated financial
condition of the Borrower as of the end of the date shown above:

Credit Agreement Section Covenant Requirement Calculation as of Above Date
Compliance
(Yes/No) 8.1 Leverage Ratio < 3.00:1.00 ____:1.00   8.2 Fixed Charge Coverage
Ratio ≥ 1.15:1.00 ____:1.00   8.3 Capital Expenditures < $5,500,000
$_____________  

 

 

 

Exhibit A

 

 

The Leverage Ratio is _____:1.00. Based upon such ratio, the Applicable Rate
will be set at Level ___.

(d)       With respect to the [Annual Statements / Quarterly Statements], [there
are no changes in GAAP applied in the their preparation from GAAP as previously
applicable that would affect the calculation of, or compliance with, Article 8
of the Credit Agreement / changes in GAAP applied in the their preparation from
GAAP as previously applicable that would affect the calculation of, or
compliance with, Article 8 of the Credit Agreement are
__________________________________ , reconciled as follows:
_______________________.

 

 

_________________________________

Transcat, Inc.

Chief Financial Officer

 

Dated: ___________________________

 

 

 

 

Exhibit A

 

 

EXHIBIT B
FORM OF REVOLVING CREDIT NOTE

Second AMENDED AND RESTATED REVOLVING CREDIT NOTE

$30,000,000 October 30, 2017 $40,000,000 May 18, 2020

 

This Second Amended and Restated Revolving Credit Note (“Note”) continues and
evidences in part the obligations evidenced by, and amends, replaces and
restates in its entirety, the Amended and Restated Revolving Credit Note (“Prior
Note”), dated August 26October 30, 20142017, made by Transcat, Inc.
(“Borrower”), a corporation organized under the laws of the State of Ohio, in
favor of Manufacturers and Traders Trust Company, a New York banking corporation
(“Lender”). Nothing contained in this Note shall be construed to be payment of
the obligations of the Borrower under the Prior Note or to extinguish, release,
or discharge, or constitute, create, or effect a novation of, or an agreement to
extinguish, the obligations of the Borrower with respect to the Prior Note.

Borrower, for value received, hereby promises to pay to the order of Lender, the
principal sum of ThirtyForty Million Dollars ($30,000,00040,000,000) or if less,
the amount of the Revolving Credit Loans loaned by the Lender to Borrower
pursuant to the Credit Agreement (defined below), in lawful money of the United
States of America and in immediately available funds, with interest on the
unpaid principal balance hereof, for the period such balance is outstanding, at
the rates of interest as provided in the Credit Agreement. Payments shall be due
and payable on the dates and as provided in the Credit Agreement, with a final
payment on the Revolving Credit Termination Date.

The date and amount of each Revolving Credit Loan made by the Lender to the
Borrower under the Credit Agreement, and each payment of principal thereof,
shall be recorded by the Lender on its books. The Lender’s records shall be
presumed to be accurate absent manifest error.

This is a Revolving Credit Note referred to in that certain Amended and Restated
Credit Facility Agreement, dated as of October 30, 2017 by and between Borrower
and Lender (as the same has been and in the future may be modified, supplemented
and replaced from time to time, the “Credit Agreement”), and evidences the
Revolving Credit Loans made thereunder. All capitalized terms not defined herein
shall have the meanings given to them in the Credit Agreement, and the terms of
the Credit Agreement applicable to this Note are incorporated herein.

Borrower waives presentment, notice of dishonor, protest and any other notice or
formality with respect to this Note.

TRANSCAT, INC.

By: __________________________

Michael Tschiderer

Vice President of Finance

and Chief Financial Officer

 

 

Exhibit B

 

 

EXHIBIT C
FORM OF TERM LOAN B NOTE

TERM LOAN B NOTE

$15,000,000December 10, 2018

 

Transcat, Inc. (“Borrower”), a corporation organized under the laws of the State
of Ohio, for value received, hereby promises to pay to the order of
Manufacturers and Traders Trust Company, a New York banking corporation
(“Lender”), the principal sum of Fifteen Million Dollars ($15,000,000) in lawful
money of the United States of America and in immediately available funds, with
interest on the unpaid principal balance hereof, for the period such balance is
outstanding, at the rates of interest as provided in the Credit Agreement.
Payments shall be due and payable on the dates and as provided in the Credit
Agreement, with a final payment on the Term Loan B Maturity Date.

This is the Term Loan B Note referred to in that certain Credit Facility
Agreement, dated as of October 30, 2017 by and between Borrower and Lender (as
the same has been and in the future may be modified, supplemented and replaced
from time to time, the “Credit Agreement”), and evidences the Term Loan B made
thereunder. All capitalized terms not defined herein shall have the meanings
given to them in the Credit Agreement, and the terms of the Credit Agreement are
incorporated herein.

Borrower waives presentment, notice of dishonor, protest and any other notice or
formality with respect to this Note.

TRANSCAT, INC.

 

By: __________________________

Michael Tschiderer

Vice President of Finance

Chief Financial Officer

 

 

 

Exhibit C

 

 

SCHEDULE 1.1
SECURITY DOCUMENTS

Master Security Agreement

 

Master Continuing Guaranty

 

Pledge Agreement

 

Patent Security Agreement

 

Trademark Security Agreement, as amended

 

UCC Financing Statements (Borrower and Loan Guarantors)

 

Deposit Control Agreements

 

Copyright Security Agreement (if required by Lender after the Closing Date)

 

Any and all joinder agreements, supplements, amendments, reaffirmations, or
replacements and all supporting documents and agreements such as stock powers,
endorsements, control agreement, and allonges

 

 

SCHEDULE 4.1
LOAN PARTIES’ JURISDICTIONS OF FORMATION AND QUALIFICATION

Transcat, Inc. is an Ohio corporation qualified to do business in TexasArizona,
New YorkCalifornia, Colorado, Florida, Idaho, Kentucky, Massachusetts, Missouri,
Nebraska, New Jersey, New York, North Carolina, Missouri, Colorado, California,
Massachusetts, Pennsylvania, Tennessee and Oregon, Texas, and Virginia.

 

United Scale & Engineering Corporation is a Wisconsin corporation qualified to
do business in Michigan.

 

WTT Real Estate Acquisition, LLC is a New York limited liability company
qualified to do business in Montana.

 

Anmar Metrology, Inc. is a California corporation.

 

 

SCHEDULE 4.4
EQUITY INTERESTS OF LOAN PARTIES AND RELATED MATTERS

As of June 30, 2017, 7,129,632 of the Borrower’s 30,000,000 authorized shares of
common stock, par value $.50 per share, were issued and outstanding.

 

As of the Closing Date, the following subsidiaries are wholly-owned by the
Borrower:

Transcat (Canada) Inc.

WTT Real Estate Acquisition, LLC

Anmar Metrology, Inc. (Anmar Metrology, Inc. merged with and into the Borrower
effective as of March 28. 2020)

United Scale & Engineering Corporation

 

As of the Closing Date, Ulrich Metrology, Inc. is wholly-owned by Transcat
(Canada) Inc.

 

As of the Closing Date, Nordcal Calibration, Inc. is wholly-owned by Ulrich
Metrology, Inc.

 

 

 

 

SCHEDULE 4.5
LITIGATION

None

 

 

SCHEDULE 4.6
FINANCIAL CONDITION – UNDISCLOSED LIABILITIES

None

 

 

SCHEDULE 4.8
TAXES

None

 

 

 

 

SCHEDULE 4.9
locationS

[See attached]

Lab Name Address Sq. Ft. Landlord Boston 230 Ballardvale St. Wilmington, MA
01887 4,000 Ballardville Street L.P. Charlotte 8334 Arrow Ridge Blvd., Suite B
Charlotte, NC 28273 4,860 Pinebrook Center Dayton 2056 S. Alex Road W.
Carrollton, OH 45449 12,000 J.S. Davis Company Denver 3251 Lewiston St., Ste. 12
Aurora, CO 80011 19,441 LIT Gateway Portfolio LLC Irvine Sales Office 9790
Irvine Center Drive, Suite 100 Irvine, CA  92618 4,950 Lee Family Trust Houston
1181 Brittmoore, Suite 600 Houston, TX 77043 10,333 John Raus Los Angeles 1503 E
Orangethorpe Ave, Unit A Fullerton, CA 92831 12,000 Birch Windell Los Angeles
1503 E Orangethorpe Ave, Unit B Fullerton, CA 92831 6,224 Birch Windell Ottawa,
Canada 4043 Carling Avenue, Suite 110 Ottawa, ON K2K2A4 3,990 Merkburn Holdings
Philadelphia 100 Dobbs Lane, Suite 108-110 Cherry Hill, NJ 08034 10,800 Hillflex
Associates Phoenix 8240 S. Kyrene Rd., Suite 107 Tempe, AZ 85284 4,169 EJM
Kyrene LLC Portland 14058 SW Milton Court Portland, OR 97224 7,000 LWTE
Development LLC Puerto Rico 281 Matadero Road San Juan, PR 00920 1,560 Hilton
Engineering Rochester 35 Vantage Point Drive Rochester, NY 14624 48,500 Gallina
Development St. Louis 895-899 Bolger Court Fenton, MO  63026 5,600 PECL
Investments, LLC Toronto 916 Gateway Burlington, Ontario L7L 5K7 14,152 Canada
Inc Montreal 9900 Chemin de la Côte de Liesse Lachine, QC H8T1A1 27,533 Canada
Inc. United Scale 1322 Russett Court Green Bay, WI 54313-8904 3,320 1322 Russett
Court, LLC United Scale 4123 Terminal Dr. McFarland, WI 53558 6,000 MMI, LLC
United Scale 16725 W. Victor Rd. New Berlin, WI 53151-4132 16,000 L.A. Victor,
LLC Ft. Wayne 3020 Congressional Parkway Fort Wayne, IN 46808 3,600 Highwater
Holdings, LLC

 

 

 

San Diego 7726 Arjons Dr. San Diego, CA 92126 5,500 Martin Bakker Spectrum
Technologies 1228 PA-487 Paxinos, PA 17860 14,520 H&H Realty Angel’s
Instrumentation  928 Canal Drive, Chesapeake, Virginia 23323 4,400 AI, LLC
Pittsburgh 402-403 Georgian Place Somerset, PA 15501 6,255 Soar Somerset LLC TTE
77 Main Street Hopkinton, MA  01748 6,070 Hopkinton Business Center, LLC

 

 

SCHEDULE 4.14
INTELLECTUAL PROPERTY

 

REGISTERED PATENT (USPTO)

 

Application No. 11/747,352, which published as Publication No. 2008/0278493, is
registered to the Borrower.

 

REGISTERED TRADEMARKS (USPTO)

 

The following trademarks are registered to the Borrower:

Registration No. 2,920,736 for ‘CALTRAK’;

Registration No. 3,812,670 for ‘TRANSCAT’; and

Registration No. 5,204,060 for ‘C3’.

Registration No. 4,946,466 for GMP SELECT

 

The following are trademark applications pending before the USPTO owned by
Borrower:

Application Serial No. 87/432,245 for PROCISION

Application Serial No. 88/583,860 for TURBOCAL

 

REGISTERED TRADEMARKS (CANADA)

Registration No. TMA968511 for ‘TRANSCAT’; and

Registration No. TMA669617 for ‘CALTRAK’.

 

REGISTERED TRADEMARKS (PUERTO RICO)

Registration No. 63,356 for ‘CALTRAK’.

 

REGISTERED COPYRIGHTS (U.S. Copyright Office)

 

Copyright No. CSN0031625 for ‘Transcatalog : a handbook of calibration,
temperature instrumentation & accessories’ is registered to the Borrower.

 

 

 

 

SCHEDULE 4.16
SUBSIDIARIES AND JOINT VENTURES

None except those listed on Schedule 4.4

 

 

SCHEDULE 4.17
ERISA MATTERS

None

 

 

SCHEDULE 4.20
AFFILIATE TRANSACTIONS

None

 

 

SCHEDULE 7.1
PERMITTED INDEBTEDNESS

Lien evidenced by UCC financing statement File Number OH00197096794 filed
1/29/16 with the Ohio Department of State, limited to security interests in
equipment leased to Borrower by IKON Financial Services

 

 

SCHEDULE 7.2
LIENS

None

 

 

SCHEDULE 7.4
INVESTMENTS

None

 

 

 

SCHEDULE 7.10
RESTRICTIVE AGREEMENTS

None

 

 

 

SCHEDULE 9.1
ENVIRONMENTAL MATTERS

None



 

 